[a2018equityincentiveplan001.jpg]
Exhibit 10.03 SONOS, INC. 2018 EQUITY INCENTIVE PLAN 1. PURPOSE & DEFINITIONS.
The purpose of this Plan is to provide incentives to attract, retain and
motivate eligible persons whose present and potential contributions are
important to the success of the Company, and any Parents, Subsidiaries and
Affiliates that exist now or in the future, by offering them an opportunity to
participate in the Company’s future performance through the grant of Awards. As
used in this Plan, and except as elsewhere defined herein, the following
capitalized terms will have the following meanings: 1.1. “Affiliate” means any
person or entity that directly or indirectly through one or more intermediaries
controls, or is controlled by, or is under common control with, the Company,
including any general partner, managing member, officer or director of the
Company, in each case as of the date on which, or at any time during the period
for which, the determination of affiliation is being made. For purposes of this
definition, the term “control” (including the correlative meanings of the terms
“controlled by” and “under common control with”), as used with respect to any
person or entity, means the possession, directly or indirectly, of the power to
direct or cause the direction of the management policies of such person or
entity, whether through the ownership of voting securities or by contract or
otherwise. 1.2. “Award” means any award under the Plan, including any Option,
RSA, Stock Bonus Award, SAR, RSU or award of Performance Shares. 1.3. “Award
Agreement” means, with respect to each Award, the written or electronic
agreement between the Company and the Participant setting forth the terms and
conditions of the Award, and international supplement thereto for grants to
non-U.S. Participants, which shall be in substantially a form (which need not be
the same for each Participant) that the Committee (or in the case of Award
agreements that are not used for Insiders, the Committee’s delegate(s)) has from
time to time approved, and will comply with and be subject to the terms and
conditions of this Plan. 1.4. “Award Transfer Program” means any program
instituted by the Committee which would permit Participants the opportunity to
transfer any outstanding Awards to a financial institution or other person or
entity approved by the Committee. 1.5. “Board” means the Board of Directors of
the Company. 1.6. “Cause” means Participant’s (a) willful failure substantially
to perform his or her duties and responsibilities to the Company or deliberate
violation of a Company policy; (b) commission of any act of fraud, embezzlement,
dishonesty or any other willful misconduct that has caused or is reasonably
expected to result in material injury to the Company; (c) unauthorized use or
disclosure of any proprietary information or trade secrets of the Company or any
other party to whom the Participant owes an obligation of nondisclosure as a
result of his or her relationship with the Company; (d) misappropriation of a
business opportunity of the Company; (e) provision of material aid to a
competitor of the Company; or (f) willful breach of any of his or her
obligations under any written agreement or covenant with the Company. The
determination as to whether a Participant’s Service is being terminated for
Cause shall be made 1



--------------------------------------------------------------------------------



 
[a2018equityincentiveplan002.jpg]
in good faith by the Company and shall be final and binding on the Participant.
The foregoing definition does not in any way limit the Company’s ability to
terminate a Participant’s employment or consulting relationship at any time as
provided in Section 20, and the term “Company” will be interpreted to include
any Subsidiary or Parent, as appropriate. Notwithstanding the foregoing, the
definition of “Cause” may, in part or in whole, be modified or replaced in each
individual employment agreement or Award Agreement with any Participant,
provided that such document supersedes the definition provided in this Section
1.6. 1.7. “Code” means the United States Internal Revenue Code of 1986, as
amended, and the regulations promulgated thereunder. 1.8. “Committee” means the
Compensation Committee of the Board or those persons to whom administration of
the Plan, or part of the Plan, has been delegated as permitted by law. 1.9.
“Common Stock” means the common stock of the Company. 1.10. “Company” means
Sonos, Inc., or any successor corporation. 1.11. “Consultant” means any natural
person, including an advisor or independent contractor, engaged by the Company
or a Parent, Subsidiary or Affiliate to render services to such entity. 1.12.
“Corporate Transaction” means the occurrence of any of the following events: (a)
any “Person” (as such term is used in Sections 13(d) and 14(d) of the Exchange
Act) becomes the “beneficial owner” (as defined in Rule 13d-3 of the Exchange
Act), directly or indirectly, of securities of the Company representing more
than fifty percent (50%) of the total voting power represented by the Company’s
then- outstanding voting securities; provided, however, that for purposes of
this subclause (a) the acquisition of additional securities by any one Person
who is considered to own more than fifty percent (50%) of the total voting power
of the securities of the Company will not be considered a Corporate Transaction;
(b) the consummation of the sale or disposition by the Company of all or
substantially all of the Company’s assets; (c) the consummation of a merger or
consolidation of the Company with any other corporation, other than a merger or
consolidation which would result in the voting securities of the Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity or its parent) at least fifty percent (50%) of the total voting
power represented by the voting securities of the Company or such surviving
entity or its parent outstanding immediately after such merger or consolidation;
(d) any other transaction which qualifies as a “corporate transaction” under
Section 424(a) of the Code wherein the stockholders of the Company give up all
of their equity interest in the Company (except for the acquisition, sale or
transfer of all or substantially all of the outstanding shares of the capital
stock of the Company) or 2



--------------------------------------------------------------------------------



 
[a2018equityincentiveplan003.jpg]
(e) a change in the effective control of the Company that occurs on the date
that a majority of members of the Board is replaced during any twelve (12) month
period by members of the Board whose appointment or election is not endorsed by
a majority of the members of the Board prior to the date of the appointment or
election. For purpose of this subclause (e), if any Person is considered to be
in effective control of the Company, the acquisition of additional control of
the Company by the same Person will not be considered a Corporate Transaction.
For purposes of this definition, Persons will be considered to be acting as a
group if they are owners of a corporation that enters into a merger,
consolidation, purchase or acquisition of stock, or similar business transaction
with the Company. Notwithstanding the foregoing, to the extent that any amount
constituting deferred compensation (as defined in Section 409A of the Code)
would become payable under this Plan by reason of a Corporate Transaction, such
amount shall become payable only if the event constituting a Corporate
Transaction would also qualify as a change in ownership or effective control of
the Company or a change in the ownership of a substantial portion of the assets
of the Company, each as defined within the meaning of Code Section 409A, as it
has been and may be amended from time to time, and any proposed or final
Treasury regulations and IRS guidance that has been promulgated or may be
promulgated thereunder from time to time. 1.13. “Director” means a member of the
Board. 1.14. “Disability” means in the case of incentive stock options, total
and permanent disability as defined in Section 22(e)(3) of the Code and in the
case of other Awards, that the Participant is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months. 1.15. “Dividend
Equivalent Right” means the right of a Participant, granted at the discretion of
the Committee or as otherwise provided by the Plan, to receive a credit for the
account of such Participant in an amount equal to the cash, stock or other
property dividends in amounts equal equivalent to cash, stock or other property
dividends for each Share represented by an Award held by such Participant. 1.16.
“Effective Date” means the day immediately preceding the pricing of the
Company’s initial public offering, provided that the Board has adopted the Plan
prior to, or on such date, subject to approval of the Plan by the Company’s
stockholders. 1.17. “Employee” means any person, including Officers and
Directors, employed by the Company or any Parent, Subsidiary or Affiliate. For
the avoidance of doubt, neither service as a Director nor payment of a
director’s fee by the Company will be sufficient to constitute “employment” by
the Company and the definition of “Employee” herein shall not include Non-
Employee Directors. 1.18. “Exchange Act” means the United States Securities
Exchange Act of 1934, as amended. 3



--------------------------------------------------------------------------------



 
[a2018equityincentiveplan004.jpg]
1.19. “Exchange Program” means a program pursuant to which (a) outstanding
Awards are surrendered, cancelled or exchanged for cash, the same type of Award
or a different Award (or combination thereof) or (b) the exercise price of an
outstanding Award is increased or reduced. 1.20. “Exercise Price” means, with
respect to an Option, the price at which a holder may purchase the Shares
issuable upon exercise of an Option and with respect to a SAR, the price at
which the SAR is granted to the holder thereof. 1.21. “FMV” means, as of any
date, the value of a share of the Company’s Common Stock determined as follows:
(a) if such Common Stock is publicly traded and is then listed on a national
securities exchange, its closing price on the date of determination on the
principal national securities exchange on which the Common Stock is listed or
admitted to trading as reported in such source as the Committee may determine;
(b) if such Common Stock is publicly traded but is neither listed nor admitted
to trading on a national securities exchange, the average of the closing bid and
asked prices on the date of determination as reported in such source as the
Committee deems reliable; or (c) if none of the foregoing is applicable, by the
Board or the Committee in good faith. Notwithstanding the foregoing, with
respect to any Award granted after the effectiveness of the Company’s
registration statement relating to its initial public offering and prior to the
first date upon which the Shares of the Company are listed (or approved for
listing) on any securities exchange or designated (or approved for designation)
as a national market security on an interdealer quotation system, the FMV shall
mean the initial public offering price of a Share as set forth in the Company’s
final prospectus relating to its initial public offering. 1.22. “Insider” means
an officer or director of the Company or any other person whose transactions in
the Company’s Common Stock are subject to Section 16 of the Exchange Act. 1.23.
“IRS” means the United States Internal Revenue Service. 1.24. “ISO” has the
meaning given to that term in Section 5. 1.25. “Non-Employee Director” means a
Director who is not an Employee of the Company or any Parent, Subsidiary or
Affiliate. 1.26. “NSO” has the meaning given to that term in Section 5. 1.27.
“Option” means an award of an option to purchase Shares pursuant to Section 5.
1.28. “Parent” means any corporation (other than the Company) in an unbroken
chain of corporations ending with the Company if each of such corporations other
than the Company 4



--------------------------------------------------------------------------------



 
[a2018equityincentiveplan005.jpg]
owns stock possessing fifty percent (50%) or more of the total combined voting
power of all classes of stock in one of the other corporations in such chain.
1.29. “Participant” means a person who holds an Award under this Plan. 1.30.
“Performance Award” means an award covering cash, Shares or other property
granted pursuant to Section 10 or Section 12 of the Plan. 1.31. “Performance
Factors” means any of the factors selected by the Committee and specified in an
Award Agreement, from among the following objective measures, either
individually, alternatively or in any combination, applied to the Company as a
whole or any business unit or Subsidiary, either individually, alternatively, or
in any combination, on a GAAP or non-GAAP basis, and measured, to the extent
applicable on an absolute basis or relative to a pre-established target, to
determine whether the performance goals established by the Committee with
respect to applicable Awards have been satisfied: (a) Profit Before Tax; (b)
Sales; (c) Expenses; (d) Billings; (e) Revenue; (f) Net revenue; (g) Earnings
(which may include earnings before interest and taxes, earnings before taxes,
net earnings, stock-based compensation expenses, depreciation and amortization);
(h) Operating income; (i) Operating margin; (j) Operating profit; (k)
Controllable operating profit, or net operating profit; (l) Net Profit; (m)
Gross margin; (n) Operating expenses or operating expenses as a percentage of
revenue; (o) Net income; (p) Earnings per share; 5



--------------------------------------------------------------------------------



 
[a2018equityincentiveplan006.jpg]
(q) Total stockholder return; (r) Market share; (s) Return on assets or net
assets; (t) The Company’s stock price; (u) Growth in stockholder value relative
to a pre-determined index; (v) Return on equity; (w) Return on invested capital;
(x) Cash Flow (including free cash flow or operating cash flows) ; (y) Balance
of cash, cash equivalents and marketable securities; (z) Cash conversion cycle;
(aa) Economic value added; (bb) Individual confidential business objectives;
(cc) Contract awards or backlog; (dd) Overhead or other expense reduction; (ee)
Credit rating; (ff) Completion of an identified special project; (gg) Completion
of a joint venture or other corporate transaction; (hh) Strategic plan
development and implementation; (ii) Succession plan development and
implementation; (jj) Improvement in workforce diversity; (kk) Employee
satisfaction; (ll) Employee retention; (mm) Customer indicators and/or
satisfaction; (nn) New product invention or innovation; (oo) Research and
development expenses; 6



--------------------------------------------------------------------------------



 
[a2018equityincentiveplan007.jpg]
(pp) Attainment of research and development milestones; (qq) Improvements in
productivity; (rr) Bookings; (ss) Working-capital targets and changes in working
capital; (tt) Attainment of objective operating goals and employee metrics; and
(uu) Any other metric that is capable of measurement as determined by the
Committee in its sole discretion. The Committee may, in recognition of unusual
or non-recurring items such as acquisition-related activities or changes in
applicable accounting rules, provide for one or more equitable adjustments
(based on objective standards) to the Performance Factors to preserve the
Committee’s original intent regarding the Performance Factors at the time of the
initial award grant. It is within the sole discretion of the Committee to make
or not make any such equitable adjustments. 1.32. “Performance Period” means one
or more periods of time, which may be of varying and overlapping durations, as
the Committee may select, over which the attainment of one or more Performance
Factors will be measured for the purpose of determining a Participant’s right
to, and the payment of, a Performance Award. 1.33. “Performance Share” means an
Award granted pursuant to Section 10 or Section 12 of the Plan, consisting of a
unit valued by reference to a designated number of Shares, the value of which
may be paid to the Participant by delivery of Shares or, if set forth in the
instrument evidencing the Award, of such property as the Committee shall
determine, including, without limitation, cash, other property, or any
combination thereof, upon the attainment of performance goals, as established by
the Committee, and other terms and conditions specified by the Committee. 1.34.
“Performance Unit” means an Award granted pursuant to Section 10 or Section 12
of the Plan, consisting of a unit valued by reference to a designated amount of
property other than Shares, which value may be paid to the Participant by
delivery of such property as the Committee shall determine, including, without
limitation, cash, Shares, other property, or any combination thereof, upon the
attainment of performance goals, as established by the Committee, and other
terms and conditions specified by the Committee. 1.35. “Permitted Transferee”
means any child, stepchild, grandchild, parent, stepparent, grandparent, spouse,
former spouse, sibling, niece, nephew, mother-in-law, father-in- law,
son-in-law, daughter-in-law, brother-in-law, or sister-in-law (including
adoptive relationships) of the Employee, any person sharing the Employee’s
household (other than a tenant or employee), a trust in which these persons (or
the Employee) have more than 50% of the beneficial interest, a foundation in
which these persons (or the Employee) control the management of assets, and any
other entity in which these persons (or the Employee) own more than 50% of the
voting interests. 7



--------------------------------------------------------------------------------



 
[a2018equityincentiveplan008.jpg]
1.36. “Plan” means this Sonos, Inc., 2018 Equity Incentive Plan. 1.37. “Purchase
Price” means the price to be paid for Shares acquired under the Plan, other than
Shares acquired upon exercise of an Option or SAR. 1.38. “RSA” means an award of
Shares pursuant to Section 7 or Section 12 of the Plan, or issued pursuant to
the early exercise of an Option. 1.39. “RSU” means an Award granted pursuant to
Section 6 or Section 12 of the Plan. 1.40. “SAR” means an Award granted pursuant
to Section 9 or Section 12 of the Plan. 1.41. “Service” shall mean service as an
Employee, Consultant, Director or Non- Employee Director, subject to such
further limitations as may be set forth in the Plan or the applicable Award
Agreement. An Employee will not be deemed to have ceased to provide Service in
the case of any leave of absence approved by the Company. In the case of any
Employee on an approved leave of absence or a reduction in hours worked (for
illustrative purposes only, a change in schedule from that of full-time to
part-time), the Committee may make such provisions, including pursuant to a
policy that the Committee may adopt, revoke and/or modify from time to time in
the Committee’s sole discretion, respecting suspension of or modification to
vesting of the Award while the Employee is on leave from the employ of the
Company or a Parent, Subsidiary or Affiliate, or during such change in working
hours, as the Committee may deem appropriate, except that in no event may an
Award be exercised after the expiration of the term set forth in the applicable
Award Agreement. In the event of military or other protected leave, if required
by applicable laws, vesting shall continue for the longest period that vesting
continues under any other statutory or Company approved leave of absence and,
upon a Participant’s returning from such leave (under conditions that would
entitle him or her to protection upon such return under the Uniform Services
Employment and Reemployment Rights Act or other applicable law), he or she shall
be given vesting credit with respect to Awards to the same extent as would have
applied had the Participant continued to provide Service to the Company
throughout the leave on the same terms as he or she was providing Service
immediately prior to such leave. An employee shall have terminated employment as
of the date he or she ceases to provide Service (regardless of whether the
termination is in breach of local employment laws or is later found to be
invalid) and employment shall not be extended by any notice period or garden
leave mandated by local law, provided, however, that a change in status between
an employee, consultant, advisor or director shall not terminate the service
provider’s Service, unless determined by the Committee, in its discretion. The
Committee will have sole discretion to determine whether a Participant has
ceased to provide Service and the effective date on which the Participant ceased
to provide Service. 1.42. “Shares” means shares of Common Stock and the common
stock of any successor entity. 1.43. “Stock Bonus Award” means an Award granted
pursuant to Section 8 or Section 12 of the Plan. 1.44. “Subsidiary” means any
corporation (other than the Company) in an unbroken chain of corporations
beginning with the Company if each of the corporations other than the last 8



--------------------------------------------------------------------------------



 
[a2018equityincentiveplan009.jpg]
corporation in the unbroken chain owns stock possessing fifty percent (50%) or
more of the total combined voting power of all classes of stock in one of the
other corporations in such chain. 1.45. “Unvested Shares” means Shares that have
not yet vested or are subject to a right of repurchase in favor of the Company
(or any successor thereto). 2. SHARES SUBJECT TO THE PLAN. 2.1. Number of Shares
Available. Subject to Sections 2.6 and 21 and any other applicable provisions
hereof, the total number of Shares reserved and available for grant and issuance
pursuant to this Plan as of the date of adoption of the Plan by the Board, is
21,200,000,1 plus (a) any reserved shares not issued or subject to outstanding
grants under the Company’s Amended and Restated 2003 Stock Plan (the “Prior
Plan”) on the Effective Date, (b) shares that are subject to stock options or
other awards granted under the Prior Plan that cease to be subject to such stock
options or other awards, by forfeiture or otherwise, after the Effective Date,
(c) shares issued under the Prior Plan before or after the Effective Date
pursuant to the exercise of stock options that are forfeited after the Effective
Date, and (d) shares issued under the Prior Plan that are repurchased by the
Company at the original issue price; however, shares that are subject to stock
options or other awards under the Prior Plan that are used to pay the exercise
price of an option or withheld to satisfy the tax withholding obligations
related to any award will not become available for future grant or sale under
the Plan. 2.2. Lapsed, Returned Awards. Shares subject to Awards, and Shares
issued under the Plan under any Award, will again be available for grant and
issuance in connection with subsequent Awards under this Plan to the extent such
Shares: (a) are subject to issuance upon exercise of an Option or SAR granted
under this Plan but which cease to be subject to the Option or SAR for any
reason other than exercise of the Option or SAR; (b) are subject to Awards
granted under this Plan that are forfeited or are repurchased by the Company at
the original issue price; (c) are subject to Awards granted under this Plan that
otherwise terminate without such Shares being issued; or (d) are surrendered
pursuant to an Exchange Program. To the extent an Award under the Plan is paid
out in cash or other property rather than Shares, such cash payment will not
result in reducing the number of Shares available for issuance under the Plan.
Shares used to pay the exercise price of an Award or withheld to satisfy the tax
withholding obligations related to an Award will not become available for future
grant or sale under the Plan. For the avoidance of doubt, Shares that otherwise
become available for grant and issuance because of the provisions of this
Section 2.2 shall not include Shares subject to Awards that initially became
available because of the substitution clause in Section 21.2 hereof. 2.3.
Minimum Share Reserve. At all times the Company shall reserve and keep available
a sufficient number of Shares as shall be required to satisfy the requirements
of all outstanding Awards granted under this Plan. 2.4. Automatic Share Reserve
Increase. The number of Shares available for grant and issuance under the Plan
shall be increased on January 1, of each of 2019 through 2028, by the lesser of
(a) five percent (5%) of the number of Shares and common stock equivalents
(including options, RSUs, warrants and preferred stock on an as-converted basis)
issued and outstanding on 1 Adjusted to reflect a 2-for-1 stock split that was
effected on July 19, 2018. 9



--------------------------------------------------------------------------------



 
[a2018equityincentiveplan010.jpg]
each December 31 immediately prior to the date of increase and (b) such number
of Shares determined by the Board. 2.5. ISO Limitation. No more than
42,400,000,2 Shares shall be issued pursuant to the exercise of ISOs. 2.6.
Adjustment of Shares. If the outstanding Shares are changed by a stock dividend,
extraordinary dividends or distributions (whether in cash, shares or other
property, other than a regular cash dividend), spin-off, recapitalization, stock
split, reverse stock split, subdivision, combination, reclassification or
similar change in the capital structure of the Company, without consideration,
then (a) the number and class of Shares reserved for issuance and future grant
under the Plan set forth in Section 2.1, (b) the Exercise Prices of and number
and class of Shares subject to outstanding Options and SARs, (c) the number and
class of Shares subject to other outstanding Awards, and (d) the maximum number
and class of Shares that may be issued as ISOs set forth in Section 2.5 shall be
proportionately adjusted, subject to any required action by the Board or the
stockholders of the Company and in compliance with applicable securities laws;
provided that fractions of a Share will not be issued. If, by reason of an
adjustment pursuant to this Section 2.6, a Participant’s Award Agreement or
other agreement related to any Award or the Shares subject to such Award covers
additional or different shares of stock or securities, then such additional or
different shares, and the Award Agreement or such other agreement in respect
thereof, shall be subject to all of the terms, conditions and restrictions which
were applicable to the Award or the Shares subject to such Award prior to such
adjustment. 3. ELIGIBILITY. ISOs may be granted only to Employees. All other
Awards may be granted to Employees, Consultants, Directors and Non-Employee
Directors; provided such Consultants, Directors and Non-Employee Directors
render bona fide services not in connection with the offer and sale of
securities in a capital-raising transaction. 4. ADMINISTRATION. 4.1. Committee
Composition; Authority. This Plan will be administered by the Committee or by
the Board acting as the Committee. Subject to the general purposes, terms and
conditions of this Plan, and to the direction of the Board, the Committee will
have full power to implement and carry out this Plan, except, however, the Board
shall establish the terms for the grant of an Award to Non-Employee Directors.
The Committee will have the authority to: (a) construe and interpret this Plan,
any Award Agreement and any other agreement or document executed pursuant to
this Plan; (b) prescribe, amend and rescind rules and regulations relating to
this Plan or any Award; (c) select persons to receive Awards; 2 Adjusted to
reflect a 2-for-1 stock split that was effected on July 19, 2018. 10



--------------------------------------------------------------------------------



 
[a2018equityincentiveplan011.jpg]
(d) determine the form and terms and conditions, not inconsistent with the terms
of the Plan, of any Award granted hereunder. Such terms and conditions include,
but are not limited to, the exercise price, the time or times when Awards may
vest and be exercised (which may be based on performance criteria) or settled,
any vesting acceleration or waiver of forfeiture restrictions, the method to
satisfy tax withholding obligations or any other tax liability legally due and
any restriction or limitation regarding any Award or the Shares relating
thereto, based in each case on such factors as the Committee will determine; (e)
determine the number of Shares or other consideration subject to Awards; (f)
determine the FMV in good faith and interpret the applicable provisions of this
Plan and the definition of FMV in connection with circumstances that impact the
FMV, if necessary; (g) determine whether Awards will be granted singly, in
combination with, in tandem with, in replacement of, or as alternatives to,
other Awards under this Plan or any other incentive or compensation plan of the
Company or any Parent, Subsidiary or Affiliate; (h) grant waivers of Plan or
Award conditions; (i) determine the vesting, exercisability and payment of
Awards; (j) correct any defect, supply any omission or reconcile any
inconsistency in this Plan, any Award or any Award Agreement; (k) determine
whether an Award has been earned or has vested; (l) determine the terms and
conditions of any, and to institute any Exchange Program; (m) reduce or waive
any criteria with respect to Performance Factors; (n) adjust Performance Factors
to take into account changes in law and accounting or tax rules as the Committee
deems necessary or appropriate to reflect the impact of extraordinary or unusual
items, events or circumstances to avoid windfalls or hardships; (o) adopt rules
and/or procedures (including the adoption of any subplan under this Plan)
relating to the operation and administration of the Plan to accommodate
requirements of local law and procedures outside of the United States or qualify
Awards for special tax treatment under laws of jurisdictions other than the
United States; (p) make all other determinations necessary or advisable for the
administration of this Plan; 11



--------------------------------------------------------------------------------



 
[a2018equityincentiveplan012.jpg]
(q) delegate any of the foregoing to one or more executive officers pursuant to
a specific delegation as permitted by applicable law, including Section 157(c)
of the Delaware General Corporation Law; and (r) to exercise negative discretion
on Performance Awards, reducing or eliminating the amount to be paid to
Participants. 4.2. Committee Interpretation and Discretion. Any determination
made by the Committee with respect to any Award shall be made in its sole
discretion at the time of grant of the Award or, unless in contravention of any
express term of the Plan or Award, at any later time, and such determination
shall be final and binding on the Company and all persons having an interest in
any Award under the Plan. Any dispute regarding the interpretation of the Plan
or any Award Agreement shall be submitted by the Participant or Company to the
Committee for review. The resolution of such a dispute by the Committee shall be
final and binding on the Company and the Participant. The Committee may delegate
to one or more executive officers the authority to review and resolve disputes
with respect to Awards held by Participants who are not Insiders, and such
resolution shall be final and binding on the Company and the Participant. 4.3.
Documentation. The Award Agreement for a given Award, the Plan and any other
documents may be delivered to, and accepted by, a Participant or any other
person in any manner (including electronic distribution or posting) that meets
applicable legal requirements. 4.4. Foreign Award Recipients. Notwithstanding
any provision of the Plan to the contrary, in order to comply with the laws and
practices in other countries in which the Company and its Subsidiaries and
Affiliates operate or have employees or other individuals eligible for Awards,
the Committee, in its sole discretion, shall have the power and authority to:
(a) determine which Subsidiaries and Affiliates shall be covered by the Plan;
(b) determine which individuals outside the United States are eligible to
participate in the Plan, which may include individuals who provide services to
the Company, Subsidiary or Affiliate under an agreement with a foreign nation or
agency; (c) modify the terms and conditions of any Award granted to individuals
outside the United States or foreign nationals to comply with applicable foreign
laws, policies, customs and practices; (d) establish subplans and modify
exercise procedures and other terms and procedures, to the extent the Committee
determines such actions to be necessary or advisable (and such subplans and/or
modifications shall be attached to this Plan as appendices); provided, however,
that no such subplans and/or modifications shall increase the share limitations
contained in Section 2.1 hereof; and (e) take any action, before or after an
Award is made, that the Committee determines to be necessary or advisable to
obtain approval or comply with any local governmental regulatory exemptions or
approvals. Notwithstanding the foregoing, the Committee may not take any actions
hereunder, and no Awards shall be granted, that would violate the Exchange Act
or any other applicable United States securities law, the Code, or any other
applicable United States governing statute or law. 5. OPTIONS. An Option is the
right but not the obligation to purchase a Share, subject to certain conditions,
if applicable. The Committee will determine whether such Options will be
Incentive Stock Options within the meaning of the Code (“ISOs”) or Nonqualified
Stock Options (“NSOs”) and may grant Options to eligible Employees, Consultants
and Directors and the number of Shares subject to the Option, the Exercise Price
of the Option, the period during 12



--------------------------------------------------------------------------------



 
[a2018equityincentiveplan013.jpg]
which the Option may vest and be exercised, and all other terms and conditions
of the Option, subject to the following terms of this section. 5.1. Option
Grant. Each Option granted under this Plan will identify the Option as an ISO or
an NSO. An Option may be, but need not be, awarded upon satisfaction of such
Performance Factors during any Performance Period as are set out in advance in
the Participant’s individual Award Agreement. If the Option is being earned upon
the satisfaction of Performance Factors, then the Committee will: (a) determine
the nature, length and starting date of any Performance Period for each Option;
and (b) select from among the Performance Factors to be used to measure the
performance, if any. Performance Periods may overlap and Participants may
participate simultaneously with respect to Options that are subject to different
performance goals and other criteria. 5.2. Date of Grant. The date of grant of
an Option will be the date on which the Committee makes the determination to
grant such Option, or a specified future date. The Award Agreement will be
delivered to the Participant within a reasonable time after the granting of the
Option. 5.3. Exercise Period. Options may be vested and exercisable within the
times or upon the conditions as set forth in the Award Agreement governing such
Option; provided, however, that no Option will be exercisable after the
expiration of ten (10) years from the date the Option is granted; and provided
further that no ISO granted to a person who, at the time the ISO is granted,
directly or by attribution owns more than ten percent (10%) of the total
combined voting power of all classes of stock of the Company or of any Parent or
Subsidiary (“Ten Percent Stockholder”), will be exercisable after the expiration
of five (5) years from the date the ISO is granted. The Committee also may
provide for Options to become exercisable at one time or from time to time,
periodically or otherwise, in such number of Shares or percentage of Shares as
the Committee determines. 5.4. Exercise Price. The Exercise Price of an Option
will be determined by the Committee when the Option is granted; provided that:
(a) the Exercise Price of an Option will be not less than one hundred percent
(100%) of the FMV of the Shares on the date of grant and (b) the Exercise Price
of any ISO granted to a Ten Percent Stockholder will not be less than one
hundred ten percent (110%) of the FMV of the Shares on the date of grant.
Payment for the Shares purchased may be made in accordance with Section 11 and
the Award Agreement and in accordance with any procedures established by the
Company. 5.5. Method of Exercise. Any Option granted hereunder will be vested
and exercisable according to the terms of the Plan and at such times and under
such conditions as determined by the Committee and set forth in the Award
Agreement. An Option may not be exercised for a fraction of a Share. An Option
will be deemed exercised when the Company receives: (a) notice of exercise (in
such form as the Committee may specify from time to time) from the person
entitled to exercise the Option (and/or via electronic execution through the
authorized third-party administrator), and (b) full payment for the Shares with
respect to which the Option is exercised together with applicable withholding
taxes. Full payment may consist of any consideration and method of payment
authorized by the Committee and permitted by the Award Agreement and the Plan.
Shares issued upon exercise of an Option will be issued in the 13



--------------------------------------------------------------------------------



 
[a2018equityincentiveplan014.jpg]
name of the Participant. Until the Shares are issued (as evidenced by the
appropriate entry on the books of the Company or of a duly authorized transfer
agent of the Company), no right to vote or receive dividends or any other rights
as a stockholder will exist with respect to the Shares, notwithstanding the
exercise of the Option. The Company will issue (or cause to be issued) such
Shares promptly after the Option is exercised. No adjustment will be made for a
dividend or other right for which the record date is prior to the date the
Shares are issued, except as provided in Section 2.6 of the Plan. Exercising an
Option in any manner will decrease the number of Shares thereafter available,
both for purposes of the Plan and for sale under the Option, by the number of
Shares as to which the Option is exercised. 5.6. Termination of Service. If the
Participant’s Service terminates for any reason except for Cause or the
Participant’s death or Disability, then the Participant may exercise such
Participant’s Options only to the extent that such Options would have been
exercisable by the Participant on the date Participant’s Service terminates no
later than three (3) months after the date Participant’s Service terminates (or
such shorter or longer time period as may be determined by the Committee, with
any exercise beyond three (3) months after the date Participant’s employment
terminates deemed to be the exercise of an NSO), but in any event no later than
the expiration date of the Options, except as required by applicable law. (a)
Death. If the Participant’s Service terminates because of the Participant’s
death (or the Participant dies within three (3) months after Participant’s
Service terminates other than for Cause or because of the Participant’s
Disability), then the Participant’s Options may be exercised only to the extent
that such Options would have been exercisable by the Participant on the date
Participant’s Service terminates and must be exercised by the Participant’s
legal representative, or authorized assignee, no later than twelve (12) months
after the date Participant’s Service terminates (or such shorter or longer time
period as may be determined by the Committee), but in any event no later than
the expiration date of the Options, except as required by applicable law. (b)
Disability. If the Participant’s Service terminates because of the Participant’s
Disability, then the Participant’s Options may be exercised only to the extent
that such Options would have been exercisable by the Participant on the date
Participant’s Service terminates and must be exercised by the Participant (or
the Participant’s legal representative or authorized assignee) no later than
twelve (12) months after the date Participant’s Service terminates (or such
shorter or longer time period as may be determined by the Committee, with any
exercise beyond (a) three (3) months after the date Participant’s employment
terminates when the termination of Service is for a Disability that is not a
“permanent and total disability” as defined in Section 22(e)(3) of the Code, or
(b) twelve (12) months after the date Participant’s employment terminates when
the termination of Service is for a Disability that is a “permanent and total
disability” as defined in Section 22(e)(3) of the Code, deemed to be exercise of
an NSO), but in any event no later than the expiration date of the Options. 5.7.
Limitations on ISOs. With respect to Awards granted as ISOs, to the extent that
the aggregate FMV of the Shares with respect to which such ISOs are exercisable
for the first time by the Participant during any calendar year (under all plans
of the Company and any Parent or Subsidiary) exceeds one hundred thousand
dollars ($100,000), such Options will be treated as 14



--------------------------------------------------------------------------------



 
[a2018equityincentiveplan015.jpg]
NSOs. For purposes of this Section 5.7, ISOs will be taken into account in the
order in which they were granted. The FMV of the Shares will be determined as of
the time the Option with respect to such Shares is granted. In the event that
the Code or the regulations promulgated thereunder are amended after the
Effective Date to provide for a different limit on the FMV of Shares permitted
to be subject to ISOs, such different limit will be automatically incorporated
herein and will apply to any Options granted after the effective date of such
amendment. 5.8. Modification, Extension or Renewal. The Committee may modify,
extend or renew outstanding Options and authorize the grant of new Options in
substitution therefor, provided that any such action may not, without the
written consent of a Participant, impair any of such Participant’s rights under
any Option previously granted, unless for the purpose of complying with
applicable laws and regulations. Any outstanding ISO that is modified, extended,
renewed or otherwise altered will be treated in accordance with Section 424(h)
of the Code. Subject to Section 18 of this Plan, by written notice to affected
Participants, the Committee may reduce the Exercise Price of outstanding Options
without the consent of such Participants by a written notice to them; provided,
however, that the Exercise Price may not be reduced below the minimum Exercise
Price that would be permitted under Section 5.4 for Options granted on the date
the action is taken to reduce the Exercise Price. 5.9. No Disqualification.
Notwithstanding any other provision in this Plan, no term of this Plan relating
to ISOs will be interpreted, amended or altered, nor will any discretion or
authority granted under this Plan be exercised, so as to disqualify this Plan
under Section 422 of the Code or, without the written consent of the
Participant, to disqualify any Participant’s ISO under Section 422 of the Code.
6. RESTRICTED STOCK UNITS. A restricted stock unit (“RSU”) is an award to an
eligible Employee, Consultant, or Director covering a number of Shares that may
be settled in cash or by issuance of those Shares (which may consist of
Restricted Stock). No Purchase Price shall apply to an RSU settled in Shares.
All RSUs shall be made pursuant to an Award Agreement. 6.1. Terms of RSUs. The
Committee will determine the terms of an RSU including, without limitation: (a)
the number of Shares subject to the RSU; (b) the time or times during which the
RSU may be settled; (c) the consideration to be distributed on settlement; and
(d) the effect of the Participant’s termination of Service on each RSU; provided
that no RSU shall have a term longer than ten (10) years. An RSU may be awarded
upon satisfaction of such performance goals based on Performance Factors during
any Performance Period as are set out in advance in the Participant’s Award
Agreement. If the RSU is being earned upon satisfaction of Performance Factors,
then the Committee will: (i) determine the nature, length and starting date of
any Performance Period for the RSU; (ii) select from among the Performance
Factors to be used to measure the performance, if any; and (iii) determine the
number of Shares deemed subject to the RSU. Performance Periods may overlap and
participants may participate simultaneously with respect to RSUs that are
subject to different Performance Periods and different performance goals and
other criteria. 6.2. Form and Timing of Settlement. Payment of earned RSUs shall
be made as soon as practicable after the date(s) determined by the Committee and
set forth in the Award 15



--------------------------------------------------------------------------------



 
[a2018equityincentiveplan016.jpg]
Agreement. The Committee, in its sole discretion, may settle earned RSUs in
cash, Shares, or a combination of both. The Committee may also permit a
Participant to defer payment under a RSU to a date or dates after the RSU is
earned provided that the terms of the RSU and any deferral satisfy the
requirements of Section 409A of the Code. 6.3. Termination of Service. Except as
may be set forth in the Participant’s Award Agreement, vesting ceases on such
date Participant’s Service terminates (unless determined otherwise by the
Committee). 6.4. Dividend Equivalent Payments. The Committee may permit
Participants holding RSUs to receive dividend equivalent payments on outstanding
RSUs if and when dividends are paid to stockholders on Shares. In the discretion
of the Committee, such dividend equivalent payments may be paid in cash or
Shares, and they may either be paid at the same time as dividend payments are
made to stockholders or be delayed until Shares are issued pursuant to the RSU
grants and may be subject to the same vesting or performance requirements as the
RSUs. If the Committee permits dividend equivalent payments to be made on RSUs,
the terms and conditions for such dividend equivalent payments will be set forth
in the RSU Agreement. 7. RESTRICTED STOCK AWARDS. A restricted stock award
(“RSA”) is an offer by the Company to sell to an eligible Employee, Consultant,
or Director Shares that are subject to restrictions (“Restricted Stock”). The
Committee will determine to whom an offer will be made, the number of Shares the
Participant may purchase, the Purchase Price, the restrictions under which the
Shares will be subject and all other terms and conditions of the RSA, subject to
the Plan. 7.1. Restricted Stock Purchase Agreement. All purchases under an RSA
will be evidenced by an Award Agreement. Except as may otherwise be provided in
an Award Agreement, a Participant accepts an RSA by signing and delivering to
the Company an Award Agreement with full payment of the Purchase Price, within
thirty (30) days from the date the Award Agreement was delivered to the
Participant. If the Participant does not accept such Award within thirty (30)
days, then the offer of such RSA will terminate, unless the Committee determines
otherwise. 7.2. Purchase Price. The Purchase Price for shares sold pursuant to
an RSA will be determined by the Committee on the date the RSA is granted, and
if permitted by law, no cash consideration will be required in connection with
the payment for the Purchase Price where consideration is services rendered.
Payment of the Purchase Price must be made in accordance with Section 11 of the
Plan, and the Award Agreement and in accordance with any procedures established
by the Company. 7.3. Terms of RSAs. RSAs will be subject to such restrictions as
the Committee may impose or are required by law. These restrictions may be based
on completion of a specified number of years of service with the Company or upon
completion of Performance Factors, if any, during any Performance Period as set
out in advance in the Participant’s Award Agreement. Prior to the grant of an
RSA, the Committee shall: (a) determine the nature, length and starting date of
any Performance Period for the RSA; (b) select from among the Performance
Factors to be used to measure performance goals, if any; and (c) determine the
number of Shares that may 16



--------------------------------------------------------------------------------



 
[a2018equityincentiveplan017.jpg]
be awarded to the Participant. Performance Periods may overlap and a Participant
may participate simultaneously with respect to RSAs that are subject to
different Performance Periods and having different performance goals and other
criteria. 7.4. Termination of Service. Except as may be set forth in the
Participant’s Award Agreement, vesting ceases on such date Participant’s Service
terminates (unless determined otherwise by the Committee). 7.5. Dividends and
Other Distributions. Participants holding RSAs will be entitled to receive all
dividends and other distributions paid with respect to such Shares, unless the
Committee provides otherwise at the time the Award is granted. In the discretion
of the Committee, such dividends and other distributions may be paid in cash or
Shares, and unless otherwise specified in the applicable Award Agreement, all
such dividends and distributions will be subject to the same restrictions on
transferability and forfeitability as apply to the RSAs with respect to which
they were paid and may either be paid at the same time as dividend payments are
made to other stockholders or be delayed until the vesting or performance
requirements are satisfied for the RSAs with respect to which such dividends or
distributions are paid. 8. STOCK BONUS AWARDS. A stock bonus award (“Stock Bonus
Award”) is an award to an eligible Employee, Consultant, or Director of Shares
for Services to be rendered or for past Services already rendered to the Company
or any Parent, Subsidiary or Affiliate. All Stock Bonus Awards shall be made
pursuant to an Award Agreement. No payment from the Participant will be required
for Shares awarded pursuant to a Stock Bonus Award. 8.1. Terms of Stock Bonus
Awards. The Committee will determine the number of Shares to be awarded to the
Participant under a Stock Bonus Award and any restrictions thereon. These
restrictions may be based upon completion of a specified number of years of
service with the Company or upon satisfaction of performance goals based on
Performance Factors during any Performance Period as set out in advance in the
Participant’s Stock Bonus Agreement. Prior to the grant of any Stock Bonus Award
the Committee shall: (a) determine the nature, length and starting date of any
Performance Period for the Stock Bonus Award; (b) select from among the
Performance Factors to be used to measure performance goals; and (c) determine
the number of Shares that may be awarded to the Participant. Performance Periods
may overlap and a Participant may participate simultaneously with respect to
Stock Bonus Awards that are subject to different Performance Periods and
different performance goals and other criteria. 8.2. Form of Payment to
Participant. Payment may be made in the form of cash, whole Shares, or a
combination thereof, based on the FMV of the Shares earned under a Stock Bonus
Award on the date of payment, as determined in the sole discretion of the
Committee. 8.3. Termination of Service. Except as may be set forth in the
Participant’s Award Agreement, vesting ceases on such date Participant’s Service
terminates (unless determined otherwise by the Committee). 9. STOCK APPRECIATION
RIGHTS. A stock appreciation right (“SAR”) is an award to an eligible Employee,
Consultant, or Director that may be settled in cash, or Shares (which may
consist of Restricted Stock), having a value equal to (a) the difference between
the FMV on 17



--------------------------------------------------------------------------------



 
[a2018equityincentiveplan018.jpg]
the date of exercise over the Exercise Price multiplied by (b) the number of
Shares with respect to which the SAR is being settled (subject to any maximum
number of Shares that may be issuable as specified in an Award Agreement). All
SARs shall be made pursuant to an Award Agreement. 9.1. Terms of SARs. The
Committee will determine the terms of each SAR including, without limitation:
(a) the number of Shares subject to the SAR; (b) the Exercise Price and the time
or times during which the SAR may be settled; (c) the consideration to be
distributed on settlement of the SAR; and (d) the effect of the Participant’s
termination of Service on each SAR. The Exercise Price of the SAR will be
determined by the Committee when the SAR is granted, and may not be less than
FMV on the date of grant. A SAR may be awarded upon satisfaction of Performance
Factors, if any, during any Performance Period as are set out in advance in the
Participant’s individual Award Agreement. If the SAR is being earned upon the
satisfaction of Performance Factors, then the Committee will: (i) determine the
nature, length and starting date of any Performance Period for each SAR; and
(ii) select from among the Performance Factors to be used to measure the
performance, if any. Performance Periods may overlap and Participants may
participate simultaneously with respect to SARs that are subject to different
Performance Factors and other criteria. 9.2. Exercise Period and Expiration
Date. A SAR will be exercisable within the times or upon the occurrence of
events determined by the Committee and set forth in the Award Agreement
governing such SAR. The SAR Agreement shall set forth the expiration date;
provided that no SAR will be exercisable after the expiration of ten (10) years
from the date the SAR is granted. The Committee may also provide for SARs to
become exercisable at one time or from time to time, periodically or otherwise
(including, without limitation, upon the attainment during a Performance Period
of performance goals based on Performance Factors), in such number of Shares or
percentage of the Shares subject to the SAR as the Committee determines. Except
as may be set forth in the Participant’s Award Agreement, vesting ceases on the
date Participant’s Service terminates (unless determined otherwise by the
Committee). Notwithstanding the foregoing, the rules of Section 5.6 also will
apply to SARs. 9.3. Form of Settlement. Upon exercise of a SAR, a Participant
will be entitled to receive payment from the Company in an amount determined by
multiplying (a) the difference between the FMV of a Share on the date of
exercise over the Exercise Price; times (b) the number of Shares with respect to
which the SAR is exercised. At the discretion of the Committee, the payment from
the Company for the SAR exercise may be in cash, in Shares of equivalent value,
or in some combination thereof. The portion of a SAR being settled may be paid
currently or on a deferred basis with such interest or Dividend Equivalent
Right, if any, as the Committee determines, provided that the terms of the SAR
and any deferral satisfy the requirements of Section 409A of the Code. 9.4.
Termination of Service. Except as may be set forth in the Participant’s Award
Agreement, vesting ceases on such date Participant’s Service terminates (unless
determined otherwise by the Committee). 10. PERFORMANCE AWARDS. A Performance
Award is an award to an eligible Employee, Consultant, or Director that is based
upon the attainment of performance goals, as 18



--------------------------------------------------------------------------------



 
[a2018equityincentiveplan019.jpg]
established by the Committee, and other terms and conditions specified by the
Committee, and may be settled in cash, Shares (which may consist of, without
limitation, Restricted Stock), other property, or any combination thereof.
Grants of Performance Awards shall be made pursuant to an Award Agreement that
cites Section 10 of the Plan. 10.1. Types of Performance Awards. Performance
Awards shall include Performance Shares, Performance Units, and cash-based
Awards as set forth in Sections 10.1(a), 10.1(b), and 10.1(c) below. (a)
Performance Shares. The Committee may grant Awards of Performance Shares,
designate the Participants to whom Performance Shares are to be awarded and
determine the number of Performance Shares and the terms and conditions of each
such Award. (b) Performance Units. The Committee may grant Awards of Performance
Units, designate the Participants to whom Performance Units are to be awarded
and determine the number of Performance Units and the terms and conditions of
each such Award. (c) Cash-Settled Performance Awards. The Committee may also
grant cash- settled Performance Awards to Participants under the terms of this
Plan. (d) Dividend Equivalent Payments. The Committee may permit Participants
holding Performance Shares and/or Performance Units (collectively, “Performance
Awards”) to receive dividends, distributions and/or dividend equivalent payments
on outstanding Performance Awards if and when dividends are paid to stockholders
on Shares. In the discretion of the Committee, such dividends, distributions
and/or dividend equivalent payments may be paid in cash or Shares, and they may
either be paid at the same time as dividend payments are made to stockholders or
be delayed until Shares are issued (if applicable) pursuant to the Performance
Awards and may be subject to the same performance requirements as apply to the
Performance Awards. If the Committee permits dividends, distributions and/or
dividend equivalent payments to be made on Performance Awards, the terms and
conditions for such dividends, distributions and/or dividend equivalent payments
will be set forth in the applicable Award Agreement(s). The amount to be paid
under any Performance Award may be adjusted on the basis of such further
consideration as the Committee shall determine in its sole discretion. 10.2.
Terms of Performance Awards. Performance Awards will be based on the attainment
of performance goals using the Performance Factors within this Plan that are
established by the Committee for the relevant Performance Period. The Committee
will determine, and each Award Agreement shall set forth, the terms of each
Performance Award including, without limitation: (a) the amount of any cash
bonus, (b) the number of Shares deemed subject to an award of Performance
Shares; (c) the Performance Factors and Performance Period that shall determine
the time and extent to which each award of Performance Shares shall be settled;
(d) the consideration to be distributed on settlement, and (e) the effect of the
Participant’s termination of Service on each Performance Award. In establishing
19



--------------------------------------------------------------------------------



 
[a2018equityincentiveplan020.jpg]
Performance Factors and the Performance Period the Committee will: (i) determine
the nature, length and starting date of any Performance Period; (ii) select from
among the Performance Factors to be used; and (z) determine the number of Shares
deemed subject to the award of Performance Shares. Each Performance Share will
have an initial value equal to the FMV of a Share on the date of grant. Prior to
settlement the Committee shall determine the extent to which Performance Awards
have been earned. Performance Periods may overlap and Participants may
participate simultaneously with respect to Performance Awards that are subject
to different Performance Periods and different performance goals and other
criteria. 10.3. Termination of Service. Except as may be set forth in the
Participant’s Award Agreement, vesting ceases on the date Participant’s Service
terminates (unless determined otherwise by the Committee). 11. PAYMENT FOR SHARE
PURCHASES. Payment from a Participant for Shares acquired pursuant to this Plan
may be made in cash or cash equivalents or, where approved for the Participant
by the Committee and where permitted by law (and to the extent not otherwise set
forth in the applicable Award Agreement): (a) by cancellation of indebtedness of
the Company owed to the Participant; (b) by surrender of shares of Company
capital stock held by the Participant that are clear of all liens, claims,
encumbrances or security interests that have an FMV on the date of surrender
equal to the aggregate exercise price of the Shares as to which said Award will
be exercised or settled; (c) by waiver of compensation due or accrued to the
Participant for services rendered or to be rendered to the Company or a Parent,
Subsidiary or Affiliate; (d) by consideration received by the Company pursuant
to a broker-assisted or other form of cashless exercise program implemented by
the Company in connection with the Plan; (e) by any combination of the
foregoing; or (f) by any other method of payment as is permitted by applicable
law. The Committee may limit the availability of any method of payment, to the
extent the Committee determines, in its discretion, that such limitation is
necessary or advisable to comply with applicable law or facilitate the
administration of the Plan. 12. GRANTS TO NON-EMPLOYEE DIRECTORS. Non-Employee
Directors are eligible to receive any type of Award offered under this Plan
except ISOs. Awards pursuant to this Section 12 may be automatically made
pursuant to policy adopted by the Board, or made from time to time as determined
in the discretion of the Board. The aggregate grant date fair value of Awards
granted to a Non-Employee Director pursuant to this Section 12 in any calendar
year shall not exceed $600,000. 20



--------------------------------------------------------------------------------



 
[a2018equityincentiveplan021.jpg]
12.1. Eligibility. Awards pursuant to this Section 12 shall be granted only to
Non- Employee Directors. A Non-Employee Director who is elected or re-elected as
a member of the Board will be eligible to receive an Award under this Section
12. 12.2. Vesting, Exercisability and Settlement. Except as set forth in Section
21, Awards shall vest, become exercisable and be settled as determined by the
Board. With respect to Options and SARs, the exercise price granted to
Non-Employee Directors shall not be less than the FMV of the Shares at the time
that such Option or SAR is granted. 12.3. Election to receive Awards in Lieu of
Cash. A Non-Employee Director may elect to receive his or her annual retainer
payments and/or meeting fees from the Company in the form of cash or Awards or a
combination thereof, as determined by the Committee. Such Awards shall be issued
under the Plan. An election under this Section 12.3 shall be filed with the
Company on the form prescribed by the Company. 13. WITHHOLDING TAXES. Prior to
any relevant taxable or tax withholding events in connection with the Awards
under this Plan, the Company may require the Participant to pay or make adequate
arrangements satisfactory to the Company with respect to any or all income tax,
social insurance, payroll tax, fringe benefits tax, payment on account and other
tax-related items related to the Participant’s participation in this Plan and
legally applicable to the Participant (collectively, “Tax-Related Obligations”).
The Committee may, in its sole discretion and pursuant to such procedures as it
may specify from time to time, require or permit a Participant to satisfy
withholding obligations for such Tax-Related Obligations, in whole or in part by
(without limitation) (a) paying cash, (b) having the Company withhold otherwise
deliverable cash or Shares having a value equal to the Tax-Related Obligations
to be withheld, (c) delivering to the Company already-owned Shares having a
value equal to the Tax-Related Obligations to be withheld, or (d) withholding
from proceeds of the sale of Shares issued pursuant to an Award either through a
voluntary sale or through a mandatory sale arranged by the Company, provided
that, in all instances, the satisfaction of the Tax-Related Obligations will not
result in any adverse accounting consequence to the Company, as the Committee
may determine in its sole discretion. The Company may withhold or account for
these Tax-Related Obligations by considering applicable statutory withholding
rates or other applicable withholding rates, including maximum rates for the
applicable tax jurisdiction to the extent consistent with applicable laws.
Unless otherwise determined by the Committee, the FMV of the Shares will be
determined as of the date that the taxes are required to be withheld and such
Shares shall be valued based on the FMV of the Shares as of the previous trading
day, unless otherwise determined by the Committee. 14. TRANSFERABILITY. 14.1.
Transfer Generally. Unless determined otherwise by the Committee or pursuant to
Section 14.2, an Award may not be sold, pledged, assigned, hypothecated,
transferred, or disposed of in any manner other than by will or by the laws of
descent or distribution. If the Committee makes an Award transferable,
including, without limitation, by instrument to an inter vivos or testamentary
trust in which the Awards are to be passed to beneficiaries upon the death of
the trustor (settlor) or by gift or by domestic relations order to a Permitted
Transferee, such Award will contain such additional terms and conditions as the
Committee deems appropriate. All Awards shall be exercisable: (a) during the
Participant’s lifetime only by (i) the Participant, 21



--------------------------------------------------------------------------------



 
[a2018equityincentiveplan022.jpg]
or (ii) the Participant’s guardian or legal representative; (b) after the
Participant’s death, by the legal representative of the Participant’s heirs or
legatees; and (c) in the case of all awards except ISOs, by a Permitted
Transferee. 14.2. Award Transfer Program. Notwithstanding any contrary provision
of the Plan, the Committee shall have all discretion and authority to determine
and implement the terms and conditions of any Award Transfer Program instituted
pursuant to this Section 14.2 and shall have the authority to amend the terms of
any Award participating, or otherwise eligible to participate in, the Award
Transfer Program, including (but not limited to) the authority to (a) amend
(including to extend) the expiration date, post-termination exercise period
and/or forfeiture conditions of any such Award, (b) amend or remove any
provisions of the Award relating to the Award holder’s continued Service to the
Company or its Parent, Subsidiary, or Affiliate, (c) amend the permissible
payment methods with respect to the exercise or purchase of any such Award, (d)
amend the adjustments to be implemented in the event of changes in the
capitalization and other similar events with respect to such Award, and (e) make
such other changes to the terms of such Award as the Committee deems necessary
or appropriate in its sole discretion. 15. PRIVILEGES OF STOCK OWNERSHIP;
RESTRICTIONS ON SHARES. 15.1. Voting and Dividends. No Participant will have any
of the rights of a stockholder with respect to any Shares until the Shares are
issued to the Participant, except for any Dividend Equivalent Rights permitted
by an applicable Award Agreement. In addition, the Committee may provide that
any Dividend Equivalent Rights permitted by an applicable Award Agreement shall
be deemed to have been reinvested in additional Shares or otherwise reinvested.
After Shares are issued to the Participant, the Participant will be a
stockholder and have all the rights of a stockholder with respect to such
Shares, including the right to vote and receive all dividends or other
distributions made or paid with respect to such Shares; provided, that if such
Shares are Restricted Stock, then any new, additional or different securities
the Participant may become entitled to receive with respect to such Shares by
virtue of a stock dividend, stock split or any other change in the corporate or
capital structure of the Company will be subject to the same restrictions as the
Restricted Stock; provided, further, that the Participant will have no right to
retain such stock dividends or stock distributions with respect to Shares that
are repurchased at the Participant’s Purchase Price or Exercise Price, as the
case may be, pursuant to Section 15.2. However, the Committee, in its
discretion, may provide in the Award Agreement evidencing any Award that the
Participant shall be entitled to Dividend Equivalent Rights with respect to the
payment of cash dividends on Shares underlying an Award during the period
beginning on the date the Award is granted and ending, with respect to each
Share subject to the Award, on the earlier of the date on which the Award is
exercised or settled or the date on which it is forfeited. Such Dividend
Equivalent Rights, if any, shall be credited to the Participant in the form of
cash or additional whole Shares, as determined by the Committee in its sole
discretion, as of the date of payment of such cash dividends on Shares.
Notwithstanding the foregoing, dividends and Dividend Equivalent Rights may
accrue with respect to unvested Awards, but will not be paid or issued until
such Award is fully vested and the Shares are issued to Participant and such
Shares are no longer subject to any vesting requirements or repurchase rights on
behalf of the Company. 22



--------------------------------------------------------------------------------



 
[a2018equityincentiveplan023.jpg]
15.2. Restrictions on Shares. At the discretion of the Committee, the Company
may reserve to itself and/or its assignee(s) a right to repurchase (a “Right of
Repurchase”) a portion of any or all Unvested Shares held by a Participant
following such Participant’s termination of Service at any time within ninety
(90) days (or such longer or shorter time determined by the Committee) after the
later of the date Participant’s Service terminates and the date the Participant
purchases Shares under this Plan, for cash and/or cancellation of purchase money
indebtedness, at the Participant’s Purchase Price or Exercise Price, as the case
may be. 16. CERTIFICATES. All Shares or other securities whether or not
certificated, delivered under this Plan will be subject to such stock transfer
orders, legends and other restrictions as the Committee may deem necessary or
advisable, including restrictions under any applicable U.S. federal, state or
foreign securities law, or any rules, regulations and other requirements of any
stock exchange or automated quotation system upon which the Shares may be listed
or quoted and any non-U.S. exchange controls or securities law restrictions to
which the Shares are subject. 17. ESCROW; PLEDGE OF SHARES. To enforce any
restrictions on a Participant’s Shares, the Committee may require the
Participant to deposit all written or electronic certificates (if any)
representing Shares, together with stock powers or other instruments of transfer
approved by the Committee, appropriately endorsed in blank, with the Company or
an agent designated by the Company to hold in escrow until such restrictions
have lapsed or terminated, and the Committee may cause a legend or legends
referencing such restrictions to be placed on the certificate. Any Participant
who is permitted to execute a promissory note as partial or full consideration
for the purchase of Shares under this Plan will be required to pledge and
deposit with the Company all or part of the Shares so purchased as collateral to
secure the payment of Participant’s obligation to the Company under the
promissory note; provided, however, that the Committee may require or accept
other or additional forms of collateral to secure the payment of such obligation
and, in any event, the Company will have full recourse against the Participant
under the promissory note notwithstanding any pledge of the Participant’s Shares
or other collateral. In connection with any pledge of the Shares, Participant
will be required to execute and deliver a written pledge agreement in such form
as the Committee will from time to time approve. The Shares purchased with the
promissory note may be released from the pledge on a pro rata basis as the
promissory note is paid. 18. REPRICING; EXCHANGE AND BUYOUT OF AWARDS. Without
prior stockholder approval, the Committee may (a) reprice Options or SARs (and
where such repricing is a reduction in the Exercise Price of outstanding Options
or SARs, the consent of the affected Participants is not required provided
written notice is provided to them, notwithstanding any adverse tax consequences
to them arising from the repricing), and (b) with the consent of the respective
Participants (unless not required pursuant to Section 5.8 of the Plan), pay cash
or issue new Awards in exchange for the surrender and cancellation of any, or
all, outstanding Awards. 19. SECURITIES LAW AND OTHER REGULATORY COMPLIANCE. An
Award will not be effective unless such Award is in compliance with all
applicable U.S. and foreign federal and state securities and exchange control
laws, rules and regulations of any governmental body, and the requirements of
any stock exchange or automated quotation system upon which the Shares may then
be listed or quoted, as they are in effect on the date of grant of the Award 23



--------------------------------------------------------------------------------



 
[a2018equityincentiveplan024.jpg]
and also on the date of exercise or other issuance. Notwithstanding any other
provision in this Plan, the Company will have no obligation to issue or deliver
written or electronic certificates (if any) for Shares under this Plan prior to:
(a) obtaining any approvals from governmental agencies that the Company
determines are necessary or advisable; and/or (b) completion of any registration
or other qualification of such Shares under any state or federal or foreign law
or ruling of any governmental body that the Company determines to be necessary
or advisable. The Company will be under no obligation to register the Shares or
to effect compliance with the registration, qualification or listing
requirements of any foreign, national or state securities laws, exchange control
laws, stock exchange or automated quotation system, and the Company will have no
liability for any inability or failure to do so. 20. NO OBLIGATION TO EMPLOY.
Nothing in this Plan or any Award granted under this Plan will confer or be
deemed to confer on any Participant any right to continue in the employ of, or
to continue any other relationship with, the Company or any Parent, Subsidiary
or Affiliate or limit in any way the right of the Company or any Parent,
Subsidiary or Affiliate to terminate Participant’s employment or other
relationship at any time. 21. CORPORATE TRANSACTIONS. 21.1. Assumption or
Replacement of Awards by Successor. In the event that the Company is subject to
a Corporate Transaction, outstanding Awards acquired under the Plan shall be
subject to the agreement evidencing the Corporate Transaction, which need not
treat all outstanding Awards in an identical manner. Such agreement, without the
Participant’s consent, shall provide for one or more of the following with
respect to all outstanding Awards as of the effective date of such Corporate
Transaction: (a) The continuation of an outstanding Award by the Company (if the
Company is the successor entity). (b) The assumption of an outstanding Award by
the successor or acquiring entity (if any) of such Corporate Transaction (or by
its parents, if any), which assumption, will be binding on all selected
Participants; provided that the exercise price and the number and nature of
shares issuable upon exercise of any such option or stock appreciation right, or
any award that is subject to Section 409A of the Code, will be adjusted
appropriately pursuant to Section 424(a) of the Code and/or Section 409A of the
Code, as applicable. (c) The substitution by the successor or acquiring entity
in such Corporate Transaction (or by its parents, if any) of equivalent awards
with substantially the same terms for such outstanding Awards (except that the
exercise price and the number and nature of shares issuable upon exercise of any
such option or stock appreciation right, or any award that is subject to Section
409A of the Code, will be adjusted appropriately pursuant to Section 424(a) of
the Code and/or Section 409A of the Code, as applicable). (d) The full or
partial acceleration of exercisability or vesting and accelerated expiration of
an outstanding Award and lapse of the Company’s right to repurchase or re- 24



--------------------------------------------------------------------------------



 
[a2018equityincentiveplan025.jpg]
acquire shares acquired under an Award or lapse of forfeiture rights with
respect to shares acquired under an Award. (e) The settlement of the full value
of such outstanding Award (whether or not then vested or exercisable) in cash,
cash equivalents, or securities of the successor entity (or its parent, if any)
with a FMV equal to the required amount, followed by the cancellation of such
Awards; provided however, that such Award may be cancelled if such Award has no
value, as determined by the Committee, in its discretion. Subject to Section
409A of the Code, such payment may be made in installments and may be deferred
until the date or dates the Award would have become exercisable or vested. Such
payment may be subject to vesting based on the Participant’s continued service,
provided that the vesting schedule shall not be less favorable to the
Participant than the schedule under which the Award would have become vested or
exercisable. For purposes of this Section 21.1(e), the FMV of any security shall
be determined without regard to any vesting conditions that may apply to such
security. (f) The cancellation of outstanding Awards in exchange for no
consideration. The Board shall have full power and authority to assign the
Company’s right to repurchase or re-acquire or forfeiture rights to such
successor or acquiring corporation. In addition, in the event such successor or
acquiring corporation (if any) refuses to assume, convert, replace or substitute
Awards, as provided above, pursuant to a Corporate Transaction, the Committee
will notify the Participant in writing or electronically that such Award will be
exercisable for a period of time determined by the Committee in its sole
discretion, and such Award will terminate upon the expiration of such period.
Awards need not be treated similarly in a Corporate Transaction. 21.2.
Assumption of Awards by the Company. The Company, from time to time, also may
substitute or assume outstanding awards granted by another company, whether in
connection with an acquisition of such other company or otherwise, by either;
(a) granting an Award under this Plan in substitution of such other company’s
award; or (b) assuming such award as if it had been granted under this Plan if
the terms of such assumed award could be applied to an Award granted under this
Plan. Such substitution or assumption will be permissible if the holder of the
substituted or assumed award would have been eligible to be granted an Award
under this Plan if the other company had applied the rules of this Plan to such
grant. In the event the Company assumes an award granted by another company, the
terms and conditions of such award will remain unchanged (except that the
Purchase Price or the Exercise Price, as the case may be, and the number and
nature of Shares issuable upon exercise or settlement of any such Award will be
adjusted appropriately pursuant to Section 424(a) of the Code and/or Section
409A of the Code, as applicable). In the event the Company elects to grant a new
Option in substitution rather than assuming an existing option, such new Option
may be granted with a similarly adjusted Exercise Price. Substitute Awards shall
not be deducted from the number of Shares authorized for grant under the Plan or
authorized for grant to a Participant in a calendar year. 21.3. Non-Employee
Directors’ Awards. Notwithstanding any provision to the contrary herein, in the
event of a Corporate Transaction, the vesting of all Awards granted to Non- 25



--------------------------------------------------------------------------------



 
[a2018equityincentiveplan026.jpg]
Employee Directors shall accelerate and such Awards shall become exercisable (as
applicable) in full prior to the consummation of such event at such times and on
such conditions as the Committee determines. 22. ADOPTION AND STOCKHOLDER
APPROVAL. This Plan shall be submitted for the approval of the Company’s
stockholders, consistent with applicable laws, within twelve (12) months before
or after the date this Plan is adopted by the Board. 23. TERM OF PLAN/GOVERNING
LAW. Unless earlier terminated as provided herein, this Plan will become
effective on the Effective Date and will terminate ten (10) years from the date
this Plan is adopted by the Board. This Plan and all Awards granted hereunder
shall be governed by and construed in accordance with the laws of the State of
Delaware (excluding its conflict of law rules). 24. AMENDMENT OR TERMINATION OF
PLAN. The Board may at any time terminate or amend this Plan in any respect,
including, without limitation, amendment of any form of Award Agreement or
instrument to be executed pursuant to this Plan; provided, however, that the
Board will not, without the approval of the stockholders of the Company, amend
this Plan in any manner that requires such stockholder approval; provided
further, that a Participant’s Award shall be governed by the version of this
Plan then in effect at the time such Award was granted. No termination or
amendment of the Plan shall affect any then-outstanding Award unless expressly
provided by the Committee; in any event, no termination or amendment of the Plan
or any outstanding Award may adversely affect any then outstanding Award without
the consent of the Participant, unless such termination or amendment is
necessary to comply with applicable law, regulation or rule. 25. NON-EXCLUSIVITY
OF THE PLAN. Neither the adoption of this Plan by the Board, the submission of
this Plan to the stockholders of the Company for approval, nor any provision of
this Plan will be construed as creating any limitations on the power of the
Board to adopt such additional compensation arrangements as it may deem
desirable, including, without limitation, the granting of stock options and
other equity awards and bonuses otherwise than under this Plan, and such
arrangements may be either generally applicable or applicable only in specific
cases. 26. INSIDER TRADING POLICY. Each Participant who receives an Award shall
comply with any policy adopted by the Company from time to time covering
transactions in the Company’s securities by Employees, officers and/or directors
of the Company, as well as with any applicable insider trading or market abuse
laws to which the Participant may be subject. 27. ALL AWARDS SUBJECT TO COMPANY
CLAWBACK OR RECOUPMENT POLICY. All Awards shall, subject to applicable law, be
subject to clawback or recoupment pursuant to any compensation clawback or
recoupment policy adopted by the Board or the Committee or required by law
during the term of Participant’s employment or other service with the Company
that is applicable to executive officers, employees, directors or other service
providers of the Company, and in addition to any other remedies available under
such policy and applicable law, may require the cancelation of outstanding
Awards and the recoupment of any gains realized with respect to Awards. 26



--------------------------------------------------------------------------------



 
[a2018equityincentiveplan027.jpg]
NOTICE OF STOCK OPTION GRANT (GLOBAL) SONOS, INC. 2018 EQUITY INCENTIVE PLAN
GRANT NUMBER: Unless otherwise defined herein, the terms defined in the Sonos,
Inc. (the “Company”), 2018 Equity Incentive Plan (the “Plan”) shall have the
same meanings in this Notice of Stock Option Grant (the “Notice of Grant”) and
the attached Stock Option Agreement, including the International Supplement
attached hereto (the “Supplement”), which is generally applicable to you if you
live or work outside the United States, and any special terms and conditions for
your country set forth therein (collectively, the “Option Agreement”). You have
been granted an Option to purchase shares of Common Stock of the Company under
the Plan subject to the terms and conditions of the Plan, this Notice of Grant
and the Option Agreement. Name: Address: Number of Shares: Exercise Price Per
Share: Date of Grant: Vesting Commencement Date: Type of Option: Expiration
Date: _________; this Option expires earlier if your Service terminates earlier,
as described in the Option Agreement. Vesting Schedule: Vesting Acceleration:
This Notice of Grant may be executed and delivered electronically, whether via
the Company’s intranet or the Internet site of a third party or via email or any
other means of electronic delivery specified by the Company. You acknowledge
that the vesting of the Shares pursuant to this Notice of Grant is earned only
by continuing Service, but you understand that your employment or consulting
relationship with the Company or a Parent, Subsidiary or Affiliate is for an
unspecified duration, can be terminated at any time, and that nothing in this
Notice of Grant, the Option Agreement or the Plan changes the nature of that
relationship. By accepting this Option, you and the Company agree that this
Option is granted under and governed by the terms and conditions of the Plan,
this Notice of Grant and the Option Agreement. By accepting this 1



--------------------------------------------------------------------------------



 
[a2018equityincentiveplan028.jpg]
Option, you consent to the electronic delivery and acceptance as further set
forth in the Option Agreement. 2



--------------------------------------------------------------------------------



 
[a2018equityincentiveplan029.jpg]
STOCK OPTION AGREEMENT SONOS, INC. 2018 EQUITY INCENTIVE PLAN You have been
granted an Option by Sonos, Inc. (the “Company”), under the 2018 Equity
Incentive Plan (the “Plan”) to purchase Shares (the “Option”), subject to the
terms, restrictions and conditions of the Plan, the Notice of Stock Option Grant
(the “Notice of Grant”) and this Stock Option Agreement, including the
Supplement, which is generally applicable to you if you live or work outside the
United States, and any special terms and conditions for your country set forth
therein (collectively, the “Agreement”). 1. Grant of Option. You have been
granted the Option for the number of Shares set forth in the Notice of Grant at
the Exercise Price per Share set forth in the Notice of Grant. In the event of a
conflict between the terms and conditions of the Plan and the terms and
conditions of this Agreement, the terms and conditions of the Plan shall
prevail. If you are a U.S. taxpayer and the Option is designated in the Notice
of Grant as an Incentive Stock Option (“ISO”), this Option is intended to
qualify as an Incentive Stock Option under Section 422 of the Code. However, if
this Option is intended to be an ISO, to the extent that it exceeds the $100,000
limit under Code Section 422(d), it shall be treated as a Nonqualified Stock
Option (“NSO”). 2. Termination. (a) General Rule. If your Service terminates for
any reason except death or Disability, then this Option will expire at the close
of business at Company headquarters on the date three months after your
termination of Service (subject to the expiration detailed in Section 6). You
acknowledge and agree that the vesting schedule set forth in the Notice of Grant
may change prospectively in the event that your service status changes between
full and part-time status in accordance with Company policies relating to work
schedules and vesting of awards. You acknowledge that the vesting of the Shares
pursuant to this Agreement is earned only by continuing Service. (b) Death;
Disability. If you die before your Service terminates or you die within three
months of your termination of Service, then this Option will expire at the close
of business at Company headquarters on the date 12 months after the date of
death (subject to the expiration detailed in Section 6). If your Service
terminates because of your Disability, then this Option will expire at the close
of business at Company headquarters on the date 12 months after your termination
date (subject to the expiration detailed in Section 6). (c) Termination Date.
For purposes of this Option, your Service will be considered terminated as of
the date you are no longer actively providing services to the Company or a
Parent, Subsidiary or Affiliate (regardless of the reason for such termination
and whether or not later found to be invalid or in breach of labor laws in the
jurisdiction where you are employed or engaged or the terms of your employment
or consulting agreement, if any), and your period of Service will not include
any contractual notice period or any period of “garden 1



--------------------------------------------------------------------------------



 
[a2018equityincentiveplan030.jpg]
leave” or similar period mandated under labor laws in the jurisdiction where you
are employed or engaged or the terms of your employment or consulting agreement,
if any. The Committee shall have the exclusive discretion to determine when you
are no longer actively providing services for purposes of this Option (including
whether you may still be considered to be providing services while on a leave of
absence). (d) No Notice. You are responsible for keeping track of these exercise
periods following your termination of Service for any reason. The Company will
not provide further notice of such periods. In no event shall this Option be
exercised later than the Expiration Date set forth in the Notice of Grant. 3.
Exercise of Option. (a) Right to Exercise. This Option is exercisable during its
term in accordance with the vesting schedule set forth in the Notice of Grant
and the applicable provisions of the Plan and this Agreement. In the event of
your death, Disability, or other cessation of Service, the exercisability of the
Option is governed by the applicable provisions of the Plan, the Notice of Grant
and this Agreement. This Option may not be exercised for a fraction of a Share.
(b) Method of Exercise. This Option is exercisable by delivery of an exercise
notice in a form specified by the Company (the “Exercise Notice”), which shall
state the election to exercise the Option, the number of Shares in respect of
which the Option is being exercised (the “Exercised Shares”), and such other
representations and agreements as may be required by the Company pursuant to the
provisions of the Plan. The Exercise Notice shall be delivered in person, by
mail, via electronic mail or by other authorized method to the Secretary of the
Company or other person designated by the Company. The Exercise Notice shall be
accompanied by payment of the aggregate Exercise Price as to all Exercised
Shares. This Option shall be deemed to be exercised upon receipt by the Company
of a fully executed Exercise Notice accompanied by the aggregate Exercise Price
and any applicable withholding of Tax-Related Items as detailed in Section 8
below. 4. Method of Payment. Payment of the aggregate Exercise Price shall be by
any of the following, or a combination thereof, at your election: (a) your
personal check, wire transfer, or a cashier’s check; (b) for U.S. taxpayers
only: certificates for shares of Company stock that you own, along with any
forms needed to effect a transfer of those shares to the Company; the value of
the shares, determined as of the effective date of the Option exercise, will be
applied to the Exercise Price. Instead of surrendering shares of Company stock,
you may attest to the ownership of those shares on a form provided by the
Company and have the same number of shares subtracted from the Exercised Shares
issued to you. However, you may not surrender, or attest to the ownership of,
shares of Company stock in payment of the Exercise Price of your Option if your
action would cause the Company to recognize compensation expense (or additional
compensation expense) with respect to this Option for financial reporting
purposes; 2



--------------------------------------------------------------------------------



 
[a2018equityincentiveplan031.jpg]
(c) cashless exercise through irrevocable directions to a securities broker
approved by the Company to sell all or part of the Exercised Shares and to
deliver to the Company from the sale proceeds an amount sufficient to pay the
Exercise Price and any withholding of Tax-Related Items. The balance of the sale
proceeds, if any, will be delivered to you. The directions must be given by
signing a special notice of exercise form provided by the Company; or (d) other
method authorized by the Company. 5. Non-Transferability of Option. In general,
except as provided below, only you may exercise this Option prior to your death.
You may not transfer or assign this Option, except as provided below. For
instance, you may not sell this Option or use it as security for a loan. If you
attempt to do any of these things, this Option will immediately become invalid.
However, if you are a U.S. taxpayer, you may dispose of this Option in your will
or in a beneficiary designation. If you are a U.S. taxpayer and this Option is
designated as a NSO in the Notice of Grant, then the Committee may, in its sole
discretion, allow you to transfer vested Shares subject to this Option (whether
exercised or unexercised) as a gift to one or more family members. For purposes
of this Agreement, “family member” means a child, stepchild, grandchild, parent,
stepparent, grandparent, spouse, former spouse, sibling, niece, nephew,
mother-in-law, father-in-law, son-in-law, daughter-in-law, brother-in-law or
sister-in-law (including adoptive relationships), any individual sharing your
household (other than a tenant or employee), a trust in which one or more of
these individuals have more than 50% of the beneficial interest, a foundation in
which you or one or more of these persons control the management of assets, and
any entity in which you or one or more of these persons own more than 50% of the
voting interest. The Committee will allow you to transfer this Option only if
both you and the transferee(s) execute the forms prescribed by the Committee,
which include the consent of the transferee(s) to be bound by this Agreement.
This Option may not be transferred in any manner other than by will or by the
laws of descent or distribution or court order and may be exercised during the
lifetime of you only by you, your guardian, or legal representative, as
permitted in the Plan and applicable local laws. The terms of the Plan and this
Agreement shall be binding upon the executors, administrators, heirs, successors
and assigns of you. 6. Term of Option. This Option shall in any event expire on
the expiration date set forth in the Notice of Grant, which date is ten years
after the grant date (five years after the grant date if this Option is
designated as an ISO in the Notice of Grant and Section 5.3 of the Plan
applies). 7. Tax Obligations. You should consult a tax adviser for tax
obligations relating to this Option in the jurisdiction in which you are subject
to tax. YOU SHOULD CONSULT A TAX ADVISER BEFORE EXERCISING THIS OPTION OR
DISPOSING OF THE SHARES. (a) Exercising the Option. You will not be allowed to
exercise this Option unless you make arrangements acceptable to the Company to
pay any withholding of Tax-Related Items. 3



--------------------------------------------------------------------------------



 
[a2018equityincentiveplan032.jpg]
(b) Notice of Disqualifying Disposition of ISO Shares. If you sell or otherwise
dispose of any of the Shares acquired pursuant to an ISO on or before the later
of (i) two years after the grant date, or (ii) one year after the exercise date,
you shall immediately notify the Company in writing of such disposition. You
agree that you may be subject to income tax withholding by the Company on the
compensation income recognized from such early disposition of ISO Shares by
payment in cash or out of the current compensation paid to you. 8.
Responsibility for Taxes. Regardless of any action the Company or, if different,
your actual employer (the “Employer”) takes with respect to any or all income
tax, social insurance contributions, payroll tax, fringe benefits tax, payment
on account or other tax-related withholding (“Tax-Related Items”), you
acknowledge that the ultimate liability for all Tax-Related Items legally due by
you is and remains your responsibility and that the Company and/or the Employer
(1) make no representations or undertakings regarding the treatment of any
Tax-Related Items in connection with any aspect of this Option, including the
grant, vesting or exercise of this Option, the subsequent sale of Shares
acquired pursuant to such exercise and the receipt of any dividends; and (2) do
not commit to structure the terms of the grant or any aspect of this Option to
reduce or eliminate your liability for Tax-Related Items or achieve any
particular tax result. You acknowledge that if you are subject to Tax-Related
Items in more than one jurisdiction, the Company and/or the Employer may be
required to withhold or account for Tax-Related Items in more than one
jurisdiction. Prior to exercise of the Option, you shall pay or make adequate
arrangements satisfactory to the Company and/or the Employer to satisfy all
Tax-Related Item withholding and payment on account obligations of the Company
and/or the Employer. In this regard, you authorize the Company and/or the
Employer, and their respective agents, to withhold taxes from the proceeds of
the sale of the Shares, through a mandatory sale arranged by the Company (on
your behalf and pursuant to this authorization). If any amount of Tax-Related
Items that the Company or the Employer may be required to withhold as a result
of your participation in the Plan or your purchase of Shares cannot be satisfied
by the means previously described, then you authorize the Company or the
Employer, and their respective agents, at their discretion, to withhold all
applicable Tax-Related Items legally payable by you, if permissible under local
law, from your wages or other cash compensation paid to you by the Company
and/or the Employer. With the Company’s consent, you may request alternative
withholding arrangements, which may also include, if permissible under local
law, (a) withholding Shares that otherwise would be issued to you when you
exercise this Option, provided that the Company only withholds the amount of
Shares necessary to satisfy the minimum statutory withholding amount, (b) having
the Company withhold taxes from the proceeds of the sale of the Shares through a
voluntary sale arranged by the Company, (c) your payment of a cash amount or (d)
any other arrangement approved by the Company; all under such rules as may be
established by the Committee and in compliance with the Company’s Insider
Trading Policy and 10b5-1 Trading Plan Policy, if applicable; provided, however,
that if you are a Section 16 officer of the Company under the Exchange Act, then
the Committee (as constituted in accordance with Rule 16b-3 under the Exchange
Act) shall establish the method of withholding prior to the taxable or
withholding event. The Fair Market Value of these Shares, determined as of the
effective date of the Option exercise, will be applied as a credit against the
Tax-Related Items. 4



--------------------------------------------------------------------------------



 
[a2018equityincentiveplan033.jpg]
Depending on the withholding method, the Company may withhold or account for
Tax-Related Items by considering applicable minimum statutory withholding rates
or other applicable withholding rates, including maximum applicable rates, as
determined in the sole discretion of the Company or the Employer. In any case,
you will not receive a refund from the Company of any over-withheld amount in
cash and will have no entitlement to the Shares equivalent. If the obligation
for Tax-Related Items is satisfied by withholding in Shares, for tax purposes,
you are deemed to have been issued the full number of Shares subject to the
vested Shares, notwithstanding that a number of the Shares are held back solely
for the purpose of paying the Tax-Related Items. You acknowledge that the
Company has no obligation to deliver Shares to you until you have satisfied the
obligations in connection with the Tax-Related Items as described in this
Section. 9. Nature of Grant. In accepting this Option, you acknowledge,
understand and agree that: (a) the Plan is established voluntarily by the
Company, it is discretionary in nature and it may be modified, suspended or
terminated by the Company at any time, to the extent permitted by the Plan; (b)
the grant of this Option is voluntary and occasional and does not create any
contractual or other right to receive future grants of stock options, or
benefits in lieu of stock options, even if stock options have been granted in
the past; (c) all decisions with respect to future stock options or other
grants, if any, will be at the sole discretion of the Company; (d) you are
voluntarily participating in the Plan; (e) this Option and any Shares acquired
under the Plan, and the income and value of same, are not intended to replace
any pension rights or compensation; (f) this Option and any Shares acquired
under the Plan, and the income and value of same, are not part of normal or
expected compensation for purpose of calculating any severance, resignation,
termination, redundancy, dismissal, end-of-service payments, bonuses,
long-service awards, pension or retirement benefits or payments or welfare
benefits or similar payments; (g) unless otherwise agreed with the Company, this
Option and any Shares acquired under the Plan, and the income and value of same,
are not granted as consideration for, or in connection with, any Service you may
provide as a director of any Parent, Subsidiary or Affiliate; (h) the future
value of the Shares underlying this Option is unknown, indeterminable, and
cannot be predicted with certainty; (i) if the underlying Shares do not increase
in value, this Option will have no value; 5



--------------------------------------------------------------------------------



 
[a2018equityincentiveplan034.jpg]
(j) if you exercise this Option and acquire Shares, the value of such Shares may
increase or decrease in value, even below the Exercise Price; (k) no claim or
entitlement to compensation or damages shall arise from forfeiture of this
Option resulting from the termination of your Service (for any reason
whatsoever, whether or not later found to be invalid or in breach of labor laws
in the jurisdiction where you are employed or engaged or the terms of your
employment or service agreement, if any), and in consideration of the grant of
this Option to which you are otherwise not entitled, you irrevocably agree never
to institute any claim against the Company, the Employer or any Parent,
Subsidiary or Affiliate, waive your ability, if any, to bring any such claim,
and release the Company, the Employer or any Parent, Subsidiary or Affiliate
from any such claim; if, notwithstanding the foregoing, any such claim is
allowed by a court of competent jurisdiction, then, by participating in the
Plan, you shall be deemed irrevocably to have agreed not to pursue such claim
and agree to execute any and all documents necessary to request dismissal or
withdrawal of such claim; and (l) if you are providing Service outside the
United States, neither the Employer, the Company nor any Parent, Subsidiary or
Affiliate shall be liable for any foreign exchange rate fluctuation between your
local currency and the United States Dollar that may affect the value of this
Option or of any amounts due to you pursuant to the exercise of this Option or
the subsequent sale of any Shares acquired upon exercise. 10. Acknowledgement.
The Company and you agree that this Option is granted under and governed by the
Notice of Grant, this Agreement and the provisions of the Plan (incorporated
herein by reference). You: (i) acknowledge receipt of a copy of the Plan
prospectus, (ii) represent that you have carefully read and are familiar with
the provisions in the grant documents, and (iii) hereby accept this Option
subject to all of the terms and conditions set forth in this Agreement and those
set forth in the Plan and the Notice of Grant. You hereby agree to accept as
binding, conclusive and final all decisions or interpretations of the Committee
upon any questions relating to the Plan, the Notice of Grant and this Agreement.
11. Consent to Electronic Delivery and Acceptance of All Plan Documents and
Disclosures. By your acceptance of this Option, you consent to the electronic
delivery of the Notice of Grant, this Agreement, account statements, Plan
prospectuses required by the SEC, U.S. financial reports of the Company, and all
other documents that the Company is required to deliver to its stockholders
(including, without limitation, annual reports and proxy statements) or other
communications or information related to this Option. Electronic delivery may
include the delivery of a link to a Company intranet or the internet site of a
third party involved in administering the Plan, the delivery of the document via
e-mail or such other delivery determined at the Company’s discretion. You
acknowledge that you may receive from the Company a paper copy of any documents
delivered electronically at no cost if you contact the Company by telephone,
through a postal service or electronic mail at sonos-stockadmin@sonos.com. You
further acknowledge that you will be provided with a paper copy of any documents
delivered electronically if electronic delivery fails; similarly, you understand
that you must provide on request to the Company or any designated third party a
paper copy of any documents delivered electronically if electronic delivery
fails. You agree to participate in the Plan through an on-line or electronic
system established and maintained by the 6



--------------------------------------------------------------------------------



 
[a2018equityincentiveplan035.jpg]
Company or a third party designated by the Company. Also, you understand that
your consent may be revoked or changed, including any change in the electronic
mail address to which documents are delivered (if you have provided an
electronic mail address), at any time by notifying the Company of such revised
or revoked consent by telephone, postal service or electronic mail at
sonos-stockadmin@sonos.com. Finally, you understand that you are not required to
consent to electronic delivery. 12. Compliance with Laws and Regulations. The
exercise of this Option will be subject to and conditioned upon compliance by
the Company and you with all applicable state, federal and foreign laws and
regulations and with all applicable requirements of any stock exchange or
automated quotation system on which the Company’s Common Stock may be listed or
quoted at the time of such issuance or transfer, which compliance the Company
shall, in its absolute discretion, deem necessary or advisable. You understand
that the Company is under no obligation to register or qualify the Common Stock
with any state, federal or foreign securities commission or to seek approval or
clearance from any governmental authority for the issuance or sale of the
Shares. Further, you agree that the Company shall have unilateral authority to
amend the Plan and this Agreement without your consent to the extent necessary
to comply with securities or other laws applicable to issuance of Shares.
Finally, the Shares issued pursuant to this Agreement shall be endorsed with
appropriate legends, if any, determined by the Company. 13. No Advice Regarding
Grant. The Company is not providing any tax, legal or financial advice, nor is
the Company making any recommendations regarding your participation in the Plan,
or your acquisition or sale of the underlying Shares. You are hereby advised to
consult with your own personal tax, legal and financial advisors regarding your
participation in the Plan before taking any action related to the Plan. 14.
Governing Law; Venue. This Agreement and all acts and transactions pursuant
hereto and the rights and obligations of the parties hereto shall be governed,
construed and interpreted in accordance with the laws of the State of Delaware,
without giving effect to principles of conflicts of law. For purposes of
litigating any dispute that may arise directly or indirectly from the Plan, the
Notice of Grant and this Agreement, the parties hereby submit and consent to
litigation in the exclusive jurisdiction of the State of California and agree
that any such litigation shall be conducted only in the courts of California in
Santa Barbara County, California, or the federal courts of the United States for
the Southern District of California and no other courts. 15. Severability. If
one or more provisions of this Agreement are held to be unenforceable under
applicable law, the parties agree to renegotiate such provision in good faith.
In the event that the parties cannot reach a mutually agreeable and enforceable
replacement for such provision, then (i) such provision shall be excluded from
this Agreement, (ii) the balance of this Agreement shall be interpreted as if
such provision were so excluded and (iii) the balance of this Agreement shall be
enforceable in accordance with its terms. 16. No Rights as Employee, Director or
Consultant. Nothing in this Agreement shall affect in any manner whatsoever the
right or power of the Company, or a Parent, Subsidiary or Affiliate of the
Company, to terminate your Service, for any reason, with or without Cause. 7



--------------------------------------------------------------------------------



 
[a2018equityincentiveplan036.jpg]
17. Adjustment. In the event of a stock split, a stock dividend or a similar
change in Company stock, the number of Shares covered by this Option and the
Exercise Price per Share may be adjusted pursuant to the Plan. 18. Lock-Up
Agreement. In connection with the initial public offering of the Company’s
securities and upon request of the Company or the underwriters managing any
underwritten offering of the Company’s securities, you hereby agree not to sell,
make any short sale of, loan, grant any option for the purchase of, or otherwise
dispose of any securities of the Company however and whenever acquired (other
than those included in the registration), except pursuant to a transfer for no
consideration in accordance with Section 5 above, without the prior written
consent of the Company or such underwriters, as the case may be, for such period
of time (not to exceed one hundred eighty (180) days) from the effective date of
such registration as may be requested by the Company or such managing
underwriters and to execute an agreement reflecting the foregoing as may be
requested by the underwriters at the time of the public offering; provided
however that, if during the last seventeen (17) days of the restricted period
the Company issues an earnings release or material news or a material event
relating to the Company occurs, or prior to the expiration of the restricted
period the Company announces that it will release earnings results during the
sixteen (16)-day period beginning on the last day of the restricted period,
then, upon the request of the managing underwriter, to the extent required by
any FINRA rules, the restrictions imposed by this Section shall continue to
apply until the end of the third trading day following the expiration of the
fifteen (15)-day period beginning on the issuance of the earnings release or the
occurrence of the material news or material event. In no event will the
restricted period extend beyond two hundred sixteen (216) days after the
effective date of the registration statement. 19. Award Subject to Company
Clawback or Recoupment. To the extent permitted by applicable law, the Option
shall be subject to clawback or recoupment pursuant to any clawback or
recoupment policy adopted by the Board or required by law during the term of
your employment or other Service that is applicable to you. In addition to any
other remedies available under such policy, applicable law may require the
cancellation of your Option (whether vested or unvested) and the recoupment of
any gains realized with respect to your Option. 20. Entire Agreement;
Enforcement of Rights. This Agreement, the Plan and the Notice of Grant
constitute the entire agreement and understanding of the parties relating to the
subject matter herein and supersede all prior discussions between them. Any
prior agreements, commitments or negotiations concerning this Option are
superseded. No modification of or amendment to this Agreement, nor any waiver of
any rights under this Agreement, shall be effective unless in writing and signed
by the parties to this Agreement. The failure by either party to enforce any
rights under this Agreement shall not be construed as a waiver of any rights of
such party. 21. Insider Trading Restrictions/Market Abuse Laws. You acknowledge
that you may be subject to insider trading restrictions and/or market abuse
laws, which may affect your ability to acquire or sell the Shares or rights to
Shares under the Plan during such times as you are considered to have “inside
information” regarding the Company (as defined by the laws in your country). Any
restrictions under these laws or regulations are separate from and in addition
to any restrictions that may be imposed under any applicable Company insider
trading policy. 8



--------------------------------------------------------------------------------



 
[a2018equityincentiveplan037.jpg]
You acknowledge that it is your responsibility to comply with any applicable
restrictions, and you are advised to speak to your personal advisor on this
matter. 22. Language. If you have received this Agreement or any other document
related to the Plan translated into a language other than English and if the
meaning of the translated version is different than the English version, the
English version will control. 23. International Supplement. Notwithstanding any
provisions in this Agreement, this Option shall be subject to the Supplement if
you live or work outside the United States, including any special terms and
conditions set forth therein for your country. Moreover, if you relocate to a
country other than the United States, then the Supplement, including the special
terms and conditions for such country, will apply to you to the extent the
Company determines that the application of such terms and conditions is
necessary or advisable for legal or administrative reasons. The Supplement
constitutes part of this Agreement. 24. Imposition of Other Requirements. The
Company reserves the right to impose other requirements on your participation in
the Plan, on this Option and on any Shares acquired under the Plan, to the
extent the Company determines it is necessary or advisable for legal or
administrative reasons, and to require you to sign any additional agreements or
undertakings that may be necessary to accomplish the foregoing. 25. Waiver. You
acknowledge that a waiver by the Company of breach of any provision of this
Agreement shall not operate or be construed as a waiver of any other provision
of this Agreement, or of any subsequent breach by you or any other Participant.
BY ACCEPTING THIS OPTION, YOU AGREE TO ALL OF THE TERMS AND CONDITIONS DESCRIBED
ABOVE AND IN THE PLAN. 9



--------------------------------------------------------------------------------



 
[a2018equityincentiveplan038.jpg]
NOTICE OF RESTRICTED STOCK UNIT AWARD (SECTION 16 OFFICERS) SONOS, INC. 2018
EQUITY INCENTIVE PLAN GRANT NUMBER: Unless otherwise defined herein, the terms
defined in the Sonos, Inc. (the “Company”), 2018 Equity Incentive Plan (the
“Plan”) shall have the same meanings in this Notice of Restricted Stock Unit
Award (the “Notice”) and the attached Award Agreement, including the
International Supplement attached hereto (the “Supplement”), which is generally
applicable to you if you live or work outside the United States, and any special
terms and conditions for your country set forth therein (collectively, the “RSU
Agreement”). You (“you”) have been granted an award of Restricted Stock Units
(“RSUs”) under the Plan subject to the terms and conditions of the Plan, this
Notice and the attached RSU Agreement. Name: Address: Number of RSUs: Date of
Grant: Vesting Commencement Date: Expiration Date: The earlier to occur of: (a)
the settlement of all vested RSUs granted hereunder and (b) the tenth
anniversary of the Date of Grant. The RSUs expire earlier if your Service
terminates earlier, as described in the RSU Agreement. Vesting Dates: Vesting
Schedule: Vesting Acceleration: [Notwithstanding the foregoing and anything
contrary in the RSU Agreement or the Plan, if your Service is terminated by the
Company or a successor corporation as a result of an Involuntary Termination (as
defined below) within the period of time commencing two months prior to a
Corporate Transaction (as defined below) and ending 12 months following a
Corporate Transaction, you shall also fully vest in the Accelerated RSUs (as
defined below). “Involuntary Termination” means, without your express written
consent, any of the following: (a) your resignation following (i) a significant
reduction of your duties, position or responsibilities relative to your duties,
1



--------------------------------------------------------------------------------



 
[a2018equityincentiveplan039.jpg]
position or responsibilities in effect immediately prior to such reduction; (ii)
a material reduction by the Company of your base salary, as in effect
immediately prior to such reduction; and/or (iii) your relocation by the Company
to a facility or a location more than fifty (50) miles from your current
location; or (b) any termination of your Service by the Company other than for
Cause (as defined below); in either of the foregoing cases, provided that such
resignation or termination constitutes a “separation from service” within the
meaning of Section 409A of the Code and the Treasury regulations promulgated
thereunder. “Cause” means any of the following: (i) any act of personal
dishonesty, taken by you in connection with your responsibilities as a service
provider of the Company, which is intended to result in your personal
enrichment, (ii) your conviction of, or plea of nolo contendere to, a felony,
(iii) any act by you that constitutes material misconduct and is injurious to
the Company, or (iv) continued violations by you of your obligations to the
Company. “Accelerated RSUs” means 100% of the then- unvested RSUs.
Notwithstanding anything contrary in the RSU Agreement or the Plan, if you are
subject to an Involuntary Termination prior to a Corporate Transaction, your
then- unvested RSUs shall remain outstanding for two months but shall not
continue vesting following such Involuntary Termination to the minimum extent
necessary to permit the vesting acceleration described above.] This Grant Notice
may be executed and delivered electronically, whether via the Company’s intranet
or the Internet site of a third party or via email or any other means of
electronic delivery specified by the Company. You acknowledge that the vesting
of the RSUs pursuant to this Notice is earned only by continuing Service, but
you understand that your employment or consulting relationship with the Company
or a Parent, Subsidiary or Affiliate is for an unspecified duration, can be
terminated at any time, and that nothing in this Notice of Grant, the RSU
Agreement or the Plan changes the nature of that relationship. By accepting this
award, you and the Company agree that this award is granted under and governed
by the terms and conditions of the Plan, this Notice and the RSU Agreement. By
accepting this award of RSUs, you consent to the electronic delivery and
acceptance as further set forth in the RSU Agreement. 2



--------------------------------------------------------------------------------



 
[a2018equityincentiveplan040.jpg]
RESTRICTED STOCK UNIT AGREEMENT SONOS, INC. 2018 EQUITY INCENTIVE PLAN You have
been granted Restricted Stock Units (“RSUs”) by Sonos, Inc. (the “Company”),
subject to the terms, restrictions and conditions of the Plan, the Notice of
Restricted Stock Unit Award (the “Notice”) and this Restricted Stock Unit
Agreement, including the Supplement, which is generally applicable to you if you
live or work outside the United States, and any special terms and conditions for
your country set forth therein (collectively, this “RSU Agreement”). 1. Nature
of Grant. In accepting this award of RSUs, you acknowledge, understand and agree
that: (a) the Plan is established voluntarily by the Company, it is
discretionary in nature and it may be modified, amended, suspended or terminated
by the Company at any time, to the extent permitted by the Plan; (b) the grant
of the RSUs is voluntary and occasional and does not create any contractual or
other right to receive future awards of RSUs, or benefits in lieu of RSUs, even
if RSUs have been granted in the past; (c) all decisions with respect to future
RSUs or other grants, if any, will be at the sole discretion of the Company; (d)
you are voluntarily participating in the Plan; (e) the RSUs and the Shares
subject to the RSUs, and the income and value of same, are not intended to
replace any pension rights or compensation; (f) the RSUs and the Shares subject
to the RSUs, and the income and value of same, are not part of normal or
expected compensation for purposes of calculating any severance, resignation,
termination, redundancy, dismissal, end-of-service payments, bonuses,
long-service awards, pension or retirement or welfare benefits or similar
payments; (g) unless otherwise agreed with the Company, the RSUs and any Shares
acquired under the Plan, and the income and value of same, are not granted as
consideration for, or in connection with, any service you may provide as a
director of the Company, or a Parent or Subsidiary of the Company; (h) the
future value of the underlying Shares is unknown, indeterminable and cannot be
predicted with certainty; (i) no claim or entitlement to compensation or damages
shall arise from forfeiture of the RSUs resulting from the termination of your
Service (for any reason whatsoever whether or not later found to be invalid or
in breach of labor laws in the jurisdiction where you are providing Service or
the terms of your employment or service agreement, if any), and in consideration
of the grant of the RSUs to which you are otherwise not entitled, you
irrevocably agree never to institute any claim against the Company, the Employer
(as defined below), or any other Parent or 1



--------------------------------------------------------------------------------



 
[a2018equityincentiveplan041.jpg]
Subsidiary of the Company, waive your ability, if any, to bring any such claim,
and release the Company, the Employer and its Parent or Subsidiaries from any
such claim; if, notwithstanding the foregoing, any such claim is allowed by a
court of competent jurisdiction, then, by participating in the Plan, you shall
be deemed irrevocably to have agreed not to pursue such claim and agree to
execute any and all documents necessary to request dismissal or withdrawal of
such claim; and (j) the following provisions apply only if you are providing
Service outside the United States: (i) the RSUs and the Shares subject to the
RSUs, and the income and value of same, are not part of normal or expected
compensation or salary for any purpose; and (ii) neither the Company, the
Employer nor any Parent or Subsidiary of the Company shall be liable for any
foreign exchange rate fluctuation between your local currency and the United
States Dollar that may affect the value of the RSUs or the subsequent sale of
any Shares acquired upon settlement. 2. Settlement. Settlement of RSUs shall be
made, in any case, on or before March 15 of the calendar year following the
calendar year of the applicable date of vesting under the vesting schedule set
forth in the Notice. Settlement of RSUs shall be in Shares. Settlement means the
delivery to you of the Shares vested under the RSUs. Fractional Shares will not
be issued. 3. No Stockholder Rights. Unless and until such time as Shares are
issued in settlement of vested RSUs, you shall have no ownership of the Shares
allocated to the RSUs and shall have no right to dividends or to vote such
Shares. 4. Dividend Equivalents. Dividend equivalents, if any, shall not be
credited to you, except as otherwise permitted by the Committee. 5. No Transfer.
RSUs may not be sold, assigned, transferred, pledged, hypothecated, or otherwise
disposed of in any manner other than by will or by the laws of descent or
distribution or court order or unless otherwise permitted by the Committee on a
case-by-case basis. 6. Termination. If your Service terminates for any reason,
all unvested RSUs shall be forfeited to the Company forthwith, and all rights
you have to such RSUs shall immediately terminate, without payment of any
consideration to you. For purposes of this award of RSUs, your Service will be
considered terminated as of the date you are no longer providing Service
(regardless of the reason for such termination and whether or not later found to
be invalid or in breach of labor laws in the jurisdiction where you are employed
or the terms of your employment or service agreement, if any) and will not be
extended by any notice period mandated under local employment laws (e.g.,
Service would not include a period of “garden leave” or similar period). In case
of any dispute as to whether your termination of Service has occurred, the
Committee shall have sole discretion to determine whether such termination has
occurred (including whether you may still be considered to be providing Services
while on a leave of absence) and the effective date of such termination. 7. Tax
Consequences. You acknowledge that there will be certain consequences with
regard to income tax, national or social insurance contributions, payroll tax,
fringe benefits tax, payment 2



--------------------------------------------------------------------------------



 
[a2018equityincentiveplan042.jpg]
on account or other tax-related items (“Tax-Related Items”) upon settlement of
the RSUs or disposition of the Shares, if any, received in connection therewith,
and you should consult a tax adviser regarding your tax obligations prior to
such settlement or disposition in the jurisdiction where you are subject to tax.
8. Responsibility for Taxes. Regardless of any action the Company or, if
different, your actual employer (the “Employer”) takes with respect to any or
all Tax-Related Items withholding or required deductions, you acknowledge that
the ultimate liability for all Tax-Related Items legally due by you is and
remains your responsibility and that the Company and/or the Employer (1) make no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of the award, including the grant, vesting or
settlement of the RSUs, the subsequent sale of Shares acquired pursuant to such
settlement and the receipt of any dividends; and (2) do not commit to structure
the terms of the award or any aspect of the RSUs to reduce or eliminate your
liability for Tax-Related Items or achieve any particular tax result. You
acknowledge that if you are subject to Tax-Related Items in more than one
jurisdiction, the Company and/or the Employer may be required to withhold or
account for Tax-Related Items in more than one jurisdiction. You acknowledge
that the Company’s obligation to issue or deliver Shares shall be subject to
your satisfaction of all Company and/or Employer withholding obligations for
Tax-Related Items that arise as a result of this Award and the vesting and/or
settlement of the RSUs that are subject to this Award. In this regard, you
authorize the Company and/or the Employer, and their respective agents, to
withhold Shares that otherwise would be issued to you upon settlement of the
RSUs to satisfy the Company and/or the Employer’s tax withholding obligations.
You acknowledge that you will not receive a refund in cash or Shares from the
Company and/or the Employer with respect to any withheld Shares, whose value
exceeds the Company and/or the Employer’s withholding obligations for
Tax-Related Items, and that the Company and/or the Employer will include such
excess amount in the taxes that the Company will pay to the applicable tax
authorities on your behalf. You must pay to the Company and/or the Employer any
amount of the Tax-Related Items that the Company and/or the Employer may be
required to withhold that cannot be satisfied through share withholding. For tax
purposes, you are deemed to have been issued the full number of Shares subject
to the vested RSUs, notwithstanding that a number of the Shares are held back
solely for the purpose of paying the Tax-Related Items. You acknowledge that the
Company has no obligation to deliver Shares to you until you have satisfied the
obligations in connection with the Tax-Related Items as described in this
Section 8. 9. Acknowledgement. The Company and you agree that the RSUs are
granted under and governed by the Notice, this RSU Agreement and the provisions
of the Plan. You: (i) acknowledge receipt of a copy of the Plan prospectus, (ii)
represent that you have carefully read and are familiar with the provisions in
the grant documents, and (iii) hereby accept the RSUs subject to all of the
terms and conditions set forth in this RSU Agreement and those set forth in the
Notice. You hereby agree to accept as binding, conclusive and final all
decisions or interpretations of the Committee upon any questions relating to the
Plan, the Notice and this RSU Agreement. 10. Entire Agreement; Enforcement of
Rights. This RSU Agreement, the Plan and the Notice constitute the entire
agreement and understanding of the parties relating to the subject 3



--------------------------------------------------------------------------------



 
[a2018equityincentiveplan043.jpg]
matter herein and supersede all prior discussions between them. Any prior
agreements, commitments or negotiations concerning the purchase of the Shares
hereunder are superseded. No modification of or amendment to this RSU Agreement,
nor any waiver of any rights under this RSU Agreement, shall be effective unless
in writing and signed by the parties to this RSU Agreement. The failure by
either party to enforce any rights under this RSU Agreement shall not be
construed as a waiver of any rights of such party. 11. Compliance with Laws and
Regulations. The issuance of Shares will be subject to and conditioned upon
compliance by the Company and you with all applicable state, federal and foreign
laws and regulations and with all applicable requirements of any stock exchange
or automated quotation system on which the Company’s Common Stock may be listed
or quoted at the time of such issuance or transfer, which compliance the Company
shall, in its absolute discretion, deem necessary or advisable. You understand
that the Company is under no obligation to register or qualify the Common Stock
with any state, federal or foreign securities commission or to seek approval or
clearance from any governmental authority for the issuance or sale of the
Shares. Further, you agree that the Company shall have unilateral authority to
amend the Plan and this RSU Agreement without your consent to the extent
necessary to comply with securities or other laws applicable to issuance of
Shares. Finally, the Shares issued pursuant to this RSU Agreement shall be
endorsed with appropriate legends, if any, determined by the Company. 12. No
Advice Regarding Grant. The Company is not providing any tax, legal or financial
advice, nor is the Company making any recommendations regarding your
participation in the Plan, or your acquisition or sale of the underlying Shares.
You are hereby advised to consult with your own personal tax, legal and
financial advisors regarding your participation in the Plan before taking any
action related to the Plan. 13. Governing Law; Venue. This RSU Agreement, all
acts and transactions pursuant hereto and the rights and obligations of the
parties hereto shall be governed, construed and interpreted in accordance with
the laws of the State of Delaware, without giving effect to principles of
conflicts of law. For purposes of litigating any dispute that may arise directly
or indirectly from the Plan, the Notice and this RSU Agreement, the parties
hereby submit and consent to litigation in the exclusive jurisdiction of the
State of California and agree that any such litigation shall be conducted only
in the courts of California in Santa Barbara County, California, or the federal
courts of the United States for the Southern District of California and no other
courts. 14. Severability. If one or more provisions of this RSU Agreement are
held to be unenforceable under applicable law, the parties agree to renegotiate
such provision in good faith. In the event that the parties cannot reach a
mutually agreeable and enforceable replacement for such provision, then (i) such
provision shall be excluded from this RSU Agreement, (ii) the balance of this
RSU Agreement shall be interpreted as if such provision were so excluded and
(iii) the balance of this RSU Agreement shall be enforceable in accordance with
its terms. 15. No Rights as Employee, Director or Consultant. Nothing in this
RSU Agreement shall affect in any manner whatsoever the right or power of the
Company, or a Parent or Subsidiary of the Company, to terminate your Service,
for any reason, with or without Cause. 4



--------------------------------------------------------------------------------



 
[a2018equityincentiveplan044.jpg]
16. Consent to Electronic Delivery and Acceptance of All Plan Documents and
Disclosures. By your acceptance of this award of RSUs, you consent to the
electronic delivery of the Notice, this RSU Agreement, the Plan, account
statements, Plan prospectuses required by the SEC, U.S. financial reports of the
Company, and all other documents that the Company is required to deliver to its
stockholders (including, without limitation, annual reports and proxy
statements) or other communications or information related to the RSUs.
Electronic delivery may include the delivery of a link to a Company intranet or
the internet site of a third party involved in administering the Plan, the
delivery of the document via e-mail or such other delivery determined at the
Company’s discretion. You acknowledge that you may receive from the Company a
paper copy of any documents delivered electronically at no cost if you contact
the Company by telephone, through a postal service or electronic mail at
sonos-stockadmin@sonos.com. You further acknowledge that you will be provided
with a paper copy of any documents delivered electronically if electronic
delivery fails; similarly, you understand that you must provide on request to
the Company or any designated third party a paper copy of any documents
delivered electronically if electronic delivery fails. You agree to participate
in the Plan through an on-line or electronic system established and maintained
by the Company or a third party designated by the Company. Also, you understand
that your consent may be revoked or changed, including any change in the
electronic mail address to which documents are delivered (if you have provided
an electronic mail address), at any time by notifying the Company of such
revised or revoked consent by telephone, postal service or electronic mail at
sonos-stockadmin@sonos.com. Finally, you understand that you are not required to
consent to electronic delivery. 17. Insider Trading Restrictions/Market Abuse
Laws. You acknowledge that, depending on your country, you may be subject to
insider trading restrictions and/or market abuse laws, which may affect your
ability to acquire or sell the Shares or rights to Shares under the Plan during
such times as you are considered to have “inside information” regarding the
Company (as defined by the laws in your country). Any restrictions under these
laws or regulations are separate from and in addition to any restrictions that
may be imposed under any applicable Company insider trading policy. You
acknowledge that it is your responsibility to comply with any applicable
restrictions, and you are advised to speak to your personal advisor on this
matter. 18. Language. If you have received this RSU Agreement or any other
document related to the Plan translated into a language other than English and
if the meaning of the translated version is different than the English version,
the English version will control. 19. International Supplement. Notwithstanding
any provisions in this RSU Agreement, this award of RSUs shall be subject to the
Supplement if you live or work outside the United States, including any special
terms and conditions set forth therein for your country. Moreover, if you
relocate to a country other than the United States, then the Supplement,
including the special terms and conditions for such country will, apply to you
to the extent the Company determines that the application of such terms and
conditions is necessary or advisable for legal or administrative reasons. The
Supplement constitutes part of this RSU Agreement. 20. Imposition of Other
Requirements. The Company reserves the right to impose other requirements on
your participation in the Plan, on the RSUs and on any Shares acquired under the
Plan, to the extent the Company determines it is necessary or advisable for
legal or administrative 5



--------------------------------------------------------------------------------



 
[a2018equityincentiveplan045.jpg]
reasons, and to require you to sign any additional agreements or undertakings
that may be necessary to accomplish the foregoing. 21. Waiver. You acknowledge
that a waiver by the Company of breach of any provision of this RSU Agreement
shall not operate or be construed as a waiver of any other provision of this RSU
Agreement, or of any subsequent breach by you or any other Participant. 22. Code
Section 409A. For purposes of this RSU Agreement, a termination of employment
will be determined consistent with the rules relating to a “separation from
service” as defined in Section 409A of the Code and the regulations thereunder
(“Section 409A”). Notwithstanding anything else provided herein, to the extent
any payments provided under this RSU Agreement in connection with your
termination of employment constitute deferred compensation subject to Section
409A, and you are deemed at the time of such termination of employment to be a
“specified employee” under Section 409A, then such payment shall not be made or
commence until the earlier of (i) the expiration of the six-month period
measured from your separation from service from the Company or (ii) the date of
your death following such a separation from service; provided, however, that
such deferral shall only be effected to the extent required to avoid adverse tax
treatment to you including, without limitation, the additional tax for which you
would otherwise be liable under Section 409A(a)(1)(B) in the absence of such a
deferral. To the extent any payment under this RSU Agreement may be classified
as a “short-term deferral” within the meaning of Section 409A, such payment
shall be deemed a short-term deferral, even if it may also qualify for an
exemption from Section 409A under another provision of Section 409A. Payments
pursuant to this section are intended to constitute separate payments for
purposes of Section 1.409A-2(b)(2) of the Treasury Regulations. 23. Award
Subject to Company Clawback or Recoupment. To the extent permitted by applicable
law, the RSUs shall be subject to clawback or recoupment pursuant to any
clawback or recoupment policy adopted by the Board or required by law during the
term of your employment or other Service that is applicable to you. In addition
to any other remedies available under such policy, applicable law may require
the cancellation of your RSUs (whether vested or unvested) and the recoupment of
any gains realized with respect to your RSUs. BY ACCEPTING THIS RESTRICTED STOCK
UNIT AWARD, YOU AGREE TO ALL OF THE TERMS AND CONDITIONS DESCRIBED ABOVE AND IN
THE PLAN. 6



--------------------------------------------------------------------------------



 
[a2018equityincentiveplan046.jpg]
RESTRICTED STOCK UNIT AGREEMENT SONOS, INC. 2018 EQUITY INCENTIVE PLAN You have
been granted Restricted Stock Units (“RSUs”) by Sonos, Inc. (the “Company”),
subject to the terms, restrictions and conditions of the Plan, the Notice of
Restricted Stock Unit Award (the “Notice”) and this Restricted Stock Unit
Agreement, including the Supplement, which is generally applicable to you if you
live or work outside the United States, and any special terms and conditions for
your country set forth therein (collectively, this “RSU Agreement”). 1. Nature
of Grant. In accepting this award of RSUs, you acknowledge, understand and agree
that: (a) the Plan is established voluntarily by the Company, it is
discretionary in nature and it may be modified, amended, suspended or terminated
by the Company at any time, to the extent permitted by the Plan; (b) the grant
of the RSUs is voluntary and occasional and does not create any contractual or
other right to receive future awards of RSUs, or benefits in lieu of RSUs, even
if RSUs have been granted in the past; (c) all decisions with respect to future
RSUs or other grants, if any, will be at the sole discretion of the Company; (d)
you are voluntarily participating in the Plan; (e) the RSUs and the Shares
subject to the RSUs, and the income and value of same, are not intended to
replace any pension rights or compensation; (f) the RSUs and the Shares subject
to the RSUs, and the income and value of same, are not part of normal or
expected compensation for purposes of calculating any severance, resignation,
termination, redundancy, dismissal, end-of-service payments, bonuses,
long-service awards, pension or retirement or welfare benefits or similar
payments; (g) unless otherwise agreed with the Company, the RSUs and any Shares
acquired under the Plan, and the income and value of same, are not granted as
consideration for, or in connection with, any service you may provide as a
director of the Company, or a Parent or Subsidiary of the Company; (h) the
future value of the underlying Shares is unknown, indeterminable and cannot be
predicted with certainty; (i) no claim or entitlement to compensation or damages
shall arise from forfeiture of the RSUs resulting from the termination of your
Service (for any reason whatsoever whether or not later found to be invalid or
in breach of labor laws in the jurisdiction where you are providing Service or
the terms of your employment or service agreement, if any), and in consideration
of the grant of the RSUs to which you are otherwise not entitled, you
irrevocably agree never to 1



--------------------------------------------------------------------------------



 
[a2018equityincentiveplan047.jpg]
institute any claim against the Company, the Employer (as defined below), or any
other Parent or Subsidiary of the Company, waive your ability, if any, to bring
any such claim, and release the Company, the Employer and its Parent or
Subsidiaries from any such claim; if, notwithstanding the foregoing, any such
claim is allowed by a court of competent jurisdiction, then, by participating in
the Plan, you shall be deemed irrevocably to have agreed not to pursue such
claim and agree to execute any and all documents necessary to request dismissal
or withdrawal of such claim; and (j) the following provisions apply only if you
are providing Service outside the United States: (i) the RSUs and the Shares
subject to the RSUs, and the income and value of same, are not part of normal or
expected compensation or salary for any purpose; and (ii) neither the Company,
the Employer nor any Parent or Subsidiary of the Company shall be liable for any
foreign exchange rate fluctuation between your local currency and the United
States Dollar that may affect the value of the RSUs or the subsequent sale of
any Shares acquired upon settlement. 2. Settlement. Settlement of RSUs shall be
made, in any case, on or before March 15 of the calendar year following the
calendar year of the applicable date of vesting under the vesting schedule set
forth in the Notice. Settlement of RSUs shall be in Shares. Settlement means the
delivery to you of the Shares vested under the RSUs. Fractional Shares will not
be issued. 3. No Stockholder Rights. Unless and until such time as Shares are
issued in settlement of vested RSUs, you shall have no ownership of the Shares
allocated to the RSUs and shall have no right to dividends or to vote such
Shares. 4. Dividend Equivalents. Dividend equivalents, if any, shall not be
credited to you, except as otherwise permitted by the Committee. 5. No Transfer.
RSUs may not be sold, assigned, transferred, pledged, hypothecated, or otherwise
disposed of in any manner other than by will or by the laws of descent or
distribution or court order or unless otherwise permitted by the Committee on a
case-by-case basis. 6. Termination. If your Service terminates for any reason,
all unvested RSUs shall be forfeited to the Company forthwith, and all rights
you have to such RSUs shall immediately terminate, without payment of any
consideration to you. For purposes of this award of RSUs, your Service will be
considered terminated as of the date you are no longer providing Service
(regardless of the reason for such termination and whether or not later found to
be invalid or in breach of labor laws in the jurisdiction where you are employed
or the terms of your employment or service agreement, if any) and will not be
extended by any notice period mandated under local employment laws (e.g.,
Service would not include a period of “garden leave” or similar period). In case
of any dispute as to whether your termination of Service has occurred, the
Committee shall have sole discretion to determine whether such termination has
occurred (including whether you may still be considered to be providing Services
while on a leave of absence) and the effective date of such termination. 2



--------------------------------------------------------------------------------



 
[a2018equityincentiveplan048.jpg]
7. Tax Consequences. You acknowledge that there will be certain consequences
with regard to income tax, national or social insurance contributions, payroll
tax, fringe benefits tax, payment on account or other tax-related items
(“Tax-Related Items”) upon settlement of the RSUs or disposition of the Shares,
if any, received in connection therewith, and you should consult a tax adviser
regarding your tax obligations prior to such settlement or disposition in the
jurisdiction where you are subject to tax. 8. Responsibility for Taxes.
Regardless of any action the Company or, if different, your actual employer (the
“Employer”) takes with respect to any or all Tax-Related Items withholding or
required deductions, you acknowledge that the ultimate liability for all
Tax-Related Items legally due by you is and remains your responsibility and that
the Company and/or the Employer (1) make no representations or undertakings
regarding the treatment of any Tax-Related Items in connection with any aspect
of the award, including the grant, vesting or settlement of the RSUs, the
subsequent sale of Shares acquired pursuant to such settlement and the receipt
of any dividends; and (2) do not commit to structure the terms of the award or
any aspect of the RSUs to reduce or eliminate your liability for Tax-Related
Items or achieve any particular tax result. You acknowledge that if you are
subject to Tax-Related Items in more than one jurisdiction, the Company and/or
the Employer may be required to withhold or account for Tax-Related Items in
more than one jurisdiction. Prior to the settlement of your RSUs, you shall pay
or make adequate arrangements satisfactory to the Company and/or the Employer to
satisfy all Tax-Related Items withholding and payment on account obligations of
the Company and/or the Employer. In this regard, you authorize the Company
and/or the Employer, and their respective agents, to withhold taxes from the
proceeds of the sale of the Shares, through a mandatory sale arranged by the
Company (on your behalf pursuant to this authorization). If any amount of
Tax-Related Items that the Company or the Employer may be required to withhold
as a result of your participation in the Plan or the vesting and settlement of
the RSUs cannot be satisfied by the means previously described, then you
authorize the Company and/or the Employer, and their respective agents, at their
discretion, to withhold all applicable Tax-Related Items legally payable by you,
if permissible under local law, from your wages or other cash compensation paid
to you by the Company and/or the Employer. With the Company’s consent, you may
request alternative withholding arrangements, which may also include, if
permissible under local law, (a) withholding Shares that otherwise would be
issued to you upon settlement of the RSUs, provided that the Company only
withholds the amount of Shares necessary to satisfy the minimum statutory
withholding amount, (b) having the Company withhold taxes from the proceeds of
the sale of the Shares through a voluntary sale arranged by the Company, (c)
your payment of a cash amount or (d) any other arrangement approved by the
Company; all under such rules as may be established by the Committee and in
compliance with the Company’s Insider Trading Policy and 10b5-1 Trading Plan
Policy, if applicable; provided, however, that if you are a Section 16 officer
of the Company under the Exchange Act, then the Committee (as constituted in
accordance with Rule 16b-3 under the Exchange Act) shall establish the method of
withholding prior to the taxable or withholding event. The Fair Market Value of
these Shares, determined as of the effective date when taxes otherwise would
have been withheld in cash, will be applied as a credit against the Tax-Related
Items. 3



--------------------------------------------------------------------------------



 
[a2018equityincentiveplan049.jpg]
Depending on the withholding method, the Company may withhold or account for
Tax-Related Items by considering applicable minimum statutory withholding rates
or other applicable withholding rates, including maximum applicable rates, as
determined in the sole discretion of the Company or the Employer. In any case,
you will not receive a refund from the Company of any over-withheld amount in
cash and will have no entitlement to the Shares equivalent. If the obligation
for Tax-Related Items is satisfied by withholding in Shares, for tax purposes,
you are deemed to have been issued the full number of Shares subject to the
vested RSUs, notwithstanding that a number of the Shares are held back solely
for the purpose of paying the Tax-Related Items. You acknowledge that the
Company has no obligation to deliver Shares to you until you have satisfied the
obligations in connection with the Tax-Related Items as described in this
Section. 9. Acknowledgement. The Company and you agree that the RSUs are granted
under and governed by the Notice, this RSU Agreement and the provisions of the
Plan. You: (i) acknowledge receipt of a copy of the Plan prospectus, (ii)
represent that you have carefully read and are familiar with the provisions in
the grant documents, and (iii) hereby accept the RSUs subject to all of the
terms and conditions set forth in this RSU Agreement and those set forth in the
Notice. You hereby agree to accept as binding, conclusive and final all
decisions or interpretations of the Committee upon any questions relating to the
Plan, the Notice and this RSU Agreement. 10. Entire Agreement; Enforcement of
Rights. This RSU Agreement, the Plan and the Notice constitute the entire
agreement and understanding of the parties relating to the subject matter herein
and supersede all prior discussions between them. Any prior agreements,
commitments or negotiations concerning the purchase of the Shares hereunder are
superseded. No modification of or amendment to this RSU Agreement, nor any
waiver of any rights under this RSU Agreement, shall be effective unless in
writing and signed by the parties to this RSU Agreement. The failure by either
party to enforce any rights under this RSU Agreement shall not be construed as a
waiver of any rights of such party. 11. Compliance with Laws and Regulations.
The issuance of Shares will be subject to and conditioned upon compliance by the
Company and you with all applicable state, federal and foreign laws and
regulations and with all applicable requirements of any stock exchange or
automated quotation system on which the Company’s Common Stock may be listed or
quoted at the time of such issuance or transfer, which compliance the Company
shall, in its absolute discretion, deem necessary or advisable. You understand
that the Company is under no obligation to register or qualify the Common Stock
with any state, federal or foreign securities commission or to seek approval or
clearance from any governmental authority for the issuance or sale of the
Shares. Further, you agree that the Company shall have unilateral authority to
amend the Plan and this RSU Agreement without your consent to the extent
necessary to comply with securities or other laws applicable to issuance of
Shares. Finally, the Shares issued pursuant to this RSU Agreement shall be
endorsed with appropriate legends, if any, determined by the Company. 12. No
Advice Regarding Grant. The Company is not providing any tax, legal or financial
advice, nor is the Company making any recommendations regarding your
participation in the Plan, or your acquisition or sale of the underlying Shares.
You are hereby advised to consult 4



--------------------------------------------------------------------------------



 
[a2018equityincentiveplan050.jpg]
with your own personal tax, legal and financial advisors regarding your
participation in the Plan before taking any action related to the Plan. 13.
Governing Law; Venue. This RSU Agreement, all acts and transactions pursuant
hereto and the rights and obligations of the parties hereto shall be governed,
construed and interpreted in accordance with the laws of the State of Delaware,
without giving effect to principles of conflicts of law. For purposes of
litigating any dispute that may arise directly or indirectly from the Plan, the
Notice and this RSU Agreement, the parties hereby submit and consent to
litigation in the exclusive jurisdiction of the State of California and agree
that any such litigation shall be conducted only in the courts of California in
Santa Barbara County, California, or the federal courts of the United States for
the Southern District of California and no other courts. 14. Severability. If
one or more provisions of this RSU Agreement are held to be unenforceable under
applicable law, the parties agree to renegotiate such provision in good faith.
In the event that the parties cannot reach a mutually agreeable and enforceable
replacement for such provision, then (i) such provision shall be excluded from
this RSU Agreement, (ii) the balance of this RSU Agreement shall be interpreted
as if such provision were so excluded and (iii) the balance of this RSU
Agreement shall be enforceable in accordance with its terms. 15. No Rights as
Employee, Director or Consultant. Nothing in this RSU Agreement shall affect in
any manner whatsoever the right or power of the Company, or a Parent or
Subsidiary of the Company, to terminate your Service, for any reason, with or
without Cause. 16. Consent to Electronic Delivery and Acceptance of All Plan
Documents and Disclosures. By your acceptance of this award of RSUs, you consent
to the electronic delivery of the Notice, this RSU Agreement, the Plan, account
statements, Plan prospectuses required by the SEC, U.S. financial reports of the
Company, and all other documents that the Company is required to deliver to its
stockholders (including, without limitation, annual reports and proxy
statements) or other communications or information related to the RSUs.
Electronic delivery may include the delivery of a link to a Company intranet or
the internet site of a third party involved in administering the Plan, the
delivery of the document via e-mail or such other delivery determined at the
Company’s discretion. You acknowledge that you may receive from the Company a
paper copy of any documents delivered electronically at no cost if you contact
the Company by telephone, through a postal service or electronic mail at
sonos-stockadmin@sonos.com. You further acknowledge that you will be provided
with a paper copy of any documents delivered electronically if electronic
delivery fails; similarly, you understand that you must provide on request to
the Company or any designated third party a paper copy of any documents
delivered electronically if electronic delivery fails. You agree to participate
in the Plan through an on-line or electronic system established and maintained
by the Company or a third party designated by the Company. Also, you understand
that your consent may be revoked or changed, including any change in the
electronic mail address to which documents are delivered (if you have provided
an electronic mail address), at any time by notifying the Company of such
revised or revoked consent by telephone, postal service or electronic mail at
sonos-stockadmin@sonos.com. Finally, you understand that you are not required to
consent to electronic delivery. 5



--------------------------------------------------------------------------------



 
[a2018equityincentiveplan051.jpg]
17. Insider Trading Restrictions/Market Abuse Laws. You acknowledge that,
depending on your country, you may be subject to insider trading restrictions
and/or market abuse laws, which may affect your ability to acquire or sell the
Shares or rights to Shares under the Plan during such times as you are
considered to have “inside information” regarding the Company (as defined by the
laws in your country). Any restrictions under these laws or regulations are
separate from and in addition to any restrictions that may be imposed under any
applicable Company insider trading policy. You acknowledge that it is your
responsibility to comply with any applicable restrictions, and you are advised
to speak to your personal advisor on this matter. 18. Language. If you have
received this RSU Agreement or any other document related to the Plan translated
into a language other than English and if the meaning of the translated version
is different than the English version, the English version will control. 19.
International Supplement. Notwithstanding any provisions in this RSU Agreement,
this award of RSUs shall be subject to the Supplement if you live or work
outside the United States, including any special terms and conditions set forth
therein for your country. Moreover, if you relocate to a country other than the
United States, then the Supplement, including the special terms and conditions
for such country will, apply to you to the extent the Company determines that
the application of such terms and conditions is necessary or advisable for legal
or administrative reasons. The Supplement constitutes part of this RSU
Agreement. 20. Imposition of Other Requirements. The Company reserves the right
to impose other requirements on your participation in the Plan, on the RSUs and
on any Shares acquired under the Plan, to the extent the Company determines it
is necessary or advisable for legal or administrative reasons, and to require
you to sign any additional agreements or undertakings that may be necessary to
accomplish the foregoing. 21. Waiver. You acknowledge that a waiver by the
Company of breach of any provision of this RSU Agreement shall not operate or be
construed as a waiver of any other provision of this RSU Agreement, or of any
subsequent breach by you or any other Participant. 22. Code Section 409A. For
purposes of this RSU Agreement, a termination of employment will be determined
consistent with the rules relating to a “separation from service” as defined in
Section 409A of the Code and the regulations thereunder (“Section 409A”).
Notwithstanding anything else provided herein, to the extent any payments
provided under this RSU Agreement in connection with your termination of
employment constitute deferred compensation subject to Section 409A, and you are
deemed at the time of such termination of employment to be a “specified
employee” under Section 409A, then such payment shall not be made or commence
until the earlier of (i) the expiration of the six-month period measured from
your separation from service from the Company or (ii) the date of your death
following such a separation from service; provided, however, that such deferral
shall only be effected to the extent required to avoid adverse tax treatment to
you including, without limitation, the additional tax for which you would
otherwise be liable under Section 409A(a)(1)(B) in the absence of such a
deferral. To the extent any payment under this RSU Agreement may be classified
as a “short-term deferral” within the meaning of Section 409A, such payment
shall be deemed a short-term deferral, even if it may also qualify for an
exemption from Section 409A under another provision of 6



--------------------------------------------------------------------------------



 
[a2018equityincentiveplan052.jpg]
Section 409A. Payments pursuant to this section are intended to constitute
separate payments for purposes of Section 1.409A-2(b)(2) of the Treasury
Regulations. 23. Lock-Up Agreement. In connection with the initial public
offering of the Company’s securities and upon request of the Company or the
underwriters managing any underwritten offering of the Company’s securities, you
hereby agree not to sell, make any short sale of, loan, grant any option for the
purchase of, or otherwise dispose of any securities of the Company however and
whenever acquired (other than those included in the registration), except
pursuant to a transfer for no consideration in accordance with Section 5 above,
without the prior written consent of the Company or such underwriters, as the
case may be, for such period of time (not to exceed one hundred eighty (180)
days) from the effective date of such registration as may be requested by the
Company or such managing underwriters and to execute an agreement reflecting the
foregoing as may be requested by the underwriters at the time of the public
offering; provided however that, if during the last seventeen (17) days of the
restricted period the Company issues an earnings release or material news or a
material event relating to the Company occurs, or prior to the expiration of the
restricted period the Company announces that it will release earnings results
during the sixteen (16)-day period beginning on the last day of the restricted
period, then, upon the request of the managing underwriter, to the extent
required by any FINRA rules, the restrictions imposed by this Section shall
continue to apply until the end of the third trading day following the
expiration of the fifteen (15)-day period beginning on the issuance of the
earnings release or the occurrence of the material news or material event. In no
event will the restricted period extend beyond two hundred sixteen (216) days
after the effective date of the registration statement. 24. Award Subject to
Company Clawback or Recoupment. To the extent permitted by applicable law, the
RSUs shall be subject to clawback or recoupment pursuant to any clawback or
recoupment policy adopted by the Board or required by law during the term of
your employment or other Service that is applicable to you. In addition to any
other remedies available under such policy, applicable law may require the
cancellation of your RSUs (whether vested or unvested) and the recoupment of any
gains realized with respect to your RSUs. BY ACCEPTING THIS RESTRICTED STOCK
UNIT AWARD, YOU AGREE TO ALL OF THE TERMS AND CONDITIONS DESCRIBED ABOVE AND IN
THE PLAN. 7



--------------------------------------------------------------------------------



 